



EXHIBIT 10.2
ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN
As Amended by the Stockholders on July 28, 2016
1. PURPOSE. The purpose of this Plan is to provide incentives to attract retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Parent and Subsidiaries by offering
them an opportunity to participate in the Company’s future performance through
awards of Options, Restricted Stock, Restricted Stock Units, and Stock
Appreciation Rights. Capitalized terms not defined in the text are defined in
Section 24.
2. SHARES SUBJECT TO THE PLAN.
2.1 Number of Shares Available for Awards. Subject to Sections 2.2, 2.3 and 19,
the aggregate number of Shares that have been reserved pursuant to this Plan is
151,765,000 Shares. Shares that are: (a) subject to issuance upon exercise of an
Award but cease to be subject to such Award for any reason other than exercise
of such Award; (b) subject to an Award granted hereunder but are forfeited; or
(c) subject to an Award that otherwise terminates or is settled without Shares
being issued shall revert to and again become available for issuance under the
Plan in the same amount as such Shares were counted against the number of Shares
reserved pursuant to Section 2.2. The following Shares shall not again become
available for issuance under the Plan: (x) Shares that are not issued or
delivered as a result of the net settlement of an Option or Stock Appreciation
Right; (y) Shares that are used to pay the exercise price or withholding taxes
related to an Award; or (z) Shares that are repurchased by the Company with the
proceeds of an Option exercise. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Options and Stock Appreciation Rights granted
under this Plan and all other outstanding but unvested Awards granted under this
Plan.
2.2 Share Usage. Shares covered by an award shall be counted as used as of the
Grant Date. Any Shares that are subject to Awards of Options or SARs, granted on
or after July 31, 2008, shall be counted against the aggregate number of Shares
reserved as set forth in Section 2.1 as one (1) Share for every one (1) Share
subject to an Award of Options or SARs. Any Shares that are subject to Awards
other than Options or SARs, granted (a) on or after July 31, 2008 but prior to
July 29, 2009, shall be counted against the number of Shares available for grant
(as set forth in Section 2.1) as 1.82 Shares for every one (1) Share granted;
and (b) on or after July 29, 2009, shall be counted against the number of Shares
available for grant (as set forth in Section 2.1) as 1.43 Shares for every one
(1) Share granted.
2.3 Adjustment of Shares. In the event that the number of outstanding shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, then (a) the number of Shares
reserved for issuance under this Plan, (b) the Exercise Prices of and number of
Shares subject to outstanding Awards, and (c) the number of Shares associated
with other outstanding Awards, will be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and compliance
with applicable securities laws; provided, however, that fractions of a Share
will not be issued but will either be replaced by a cash payment equal to the
Fair Market Value of such fraction of a Share or will be rounded up to the
nearest whole Share, as determined by the Committee.
3. ELIGIBILITY. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees and directors of the Company or any Parent or Subsidiary of
the Company.
No person will be eligible to receive any Awards, including Options, SARs,
Restricted Stock Awards or Restricted Stock Units constituting
“performance-based compensation” under Section 162(m) covering more than
2,000,000 Shares in any fiscal year under this Plan, other than new employees of
the company or of a Parent or Subsidiary of the Company (including new employees
who are also officers and directors of the Company or any Parent or Subsidiary
of the company), who are eligible to receive Awards covering up to a maximum of
4,000,000 Shares in the fiscal year in which they commence their employment. For
purposes of these limits, each Restricted Stock Unit settled in Shares (but not
those settled in cash), shall be deemed to cover one Share. A person may be
granted more than one Award under this Plan.
4. ADMINISTRATION.
4.1 Committee Authority. This Plan will be administered by the Committee or by
the Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, the Committee will
have full power to implement and carry out this Plan. The Committee will have
the authority to:
(a)
construe and interpret this Plan, any Award Agreement and any other agreement or
document executed pursuant to this Plan;






--------------------------------------------------------------------------------





(b)     prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;
(c)    select persons to receive Awards;
(d)    determine the form and terms of Awards;
(e)    determine the number of Shares or other consideration subject to Awards;
(f)
determine whether Awards will be granted singly, in combination with, in tandem
with, in replacement of, or as alternatives to, other Awards under this Plan or
any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;

(g)
grant waivers of Plan or Award conditions;

(h)
determine the vesting, exercisability and payment of Awards;

(i)
correct any defect, supply any omission or reconcile any inconsistency in this
Plan, any Award or any Award Agreement;

(j)
determine whether an Award has been earned; and

(k)
make all other determinations necessary or advisable for the administration of
this Plan. 

4.2 Committee Discretion. Any determination made by the Committee with respect
to any Award will be made in its sole discretion at the time of grant of the
Award or, unless in contravention of any express term of this Plan or Award, at
any later time, and such determination will be final and binding on the Company
and on all persons having an interest in any Award under this Plan. The
Committee may delegate to one or more officers of the Company the authority to
(i) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan, and (ii) grant an Award
under this Plan to Participants who are not Insiders of the Company.
4.3 Section 162(m). To the extent that Awards are granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a committee, which may be the Committee,
of two or more “outside directors” within the meaning of Section 162(m) of the
Code. For purposes of qualifying grants of Awards as “performance-based
compensation” under Section 162(m) of the Code, the committee, in its
discretion, may set restrictions based upon the achievement of performance
goals. The performance goals shall be set by the committee on or before the
latest date permissible to enable the Awards to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting Awards that are
intended to qualify under Section 162(m) of the Code, the committee shall follow
any procedures determined by it from time to time to be necessary or appropriate
to ensure qualification of the Awards under Section 162(m) of the Code (e.g., in
determining the performance goals).
5. OPTIONS. The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISO”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
5.1 Form of Option Grant. Each Option granted under this Plan will be evidenced
by an Award Agreement which will expressly identify the Option as an ISO or an
NQSO (“Stock Option Agreement”), and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.
5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, unless otherwise
specified by the Committee. The Stock Option Agreement and a copy of this Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.
5.3 Exercise Period; Performance Goals.
(a) Options may be exercisable within the times or upon the events determined by
the Committee as set forth in the Stock Option Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided, further, that
no ISO granted to a person who directly or by attribution owns more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any Parent or Subsidiary of the Company (“Ten Percent
Stockholder”) will be exercisable after the expiration of five (5) years from
the date the ISO is granted. The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines.
(b) Participant’s ability to exercise Options shall be subject to such
restrictions, if any, as the Committee may impose. These restrictions may be
based upon completion of a specified number of years of service with the Company
or a Subsidiary or upon completion of the performance goals as set out in
advance in the Participant’s individual Stock Option Agreement. Options may vary
from Participant to Participant and between groups of Participants. Should the
Committee elect to impose restrictions on an Option, the Committee shall:
(a) determine the nature, length and starting date of any Performance





--------------------------------------------------------------------------------





Period for the Option; (b) select from among the Performance Factors to be used
to measure performance goals, if any; and (c) determine the number of Shares
subject to such Option. Prior to such Option becoming exercisable, the Committee
shall determine the extent to which such Performance Factors have been met.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Options that are subject to different Performance Periods and
have different performance goals and other criteria.
5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and may be not less than 100% of the Fair
Market Value of the Shares on the date of grant; provided that the Exercise
Price of any ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 9 of this Plan.
5.5 Method of Exercise. Options may be exercised only by delivery to the Company
of a written stock option exercise agreement (the “Exercise Agreement”) in a
form approved by the Committee (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price for the number of Shares being purchased.
5.6 Termination. Notwithstanding the exercise periods set forth in the Stock
Option Agreement, exercise of an Option will always be subject to the following:
(a) If the Participant is Terminated for any reason except death or Disability,
then the Participant may exercise such Participant’s Options only to the extent
that such Options would have been exercisable upon the Termination Date no later
than three (3) months after the Termination Date (or such shorter or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond three (3) months after the Termination Date deemed to be an
NQSO), but in any event, no later than the expiration date of the Options.  
(b) If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee, with any such exercise beyond (a) three (3) months after the
Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.
(c) Notwithstanding the provisions in paragraph 5.6(a) above, if a Participant
is terminated for Cause, neither the Participant, the Participant’s estate nor
such other person who may then hold the Option shall be entitled to exercise any
Option with respect to any Shares whatsoever, after termination of service,
whether or not after termination of service the Participant may receive payment
from the Company or Subsidiary for vacation pay, for services rendered prior to
termination, for services rendered for the day on which termination occurs, for
salary in lieu of notice, or for any other benefits. In the event that the
Committee has delegated to one or more officers of the Company the authority set
forth in Section 4.2 above and Participant has been notified that such officer
or officers has made a determination that Participant has been terminated for
Cause, Participant shall have five (5) business days (measured from the date he
or she was first notified of such determination) to appeal such determination to
the Committee. If Participant appeals to the Committee in a timely manner, the
Committee shall give the Participant an opportunity to present to the Committee
evidence on his or her behalf. If the Committee has not delegated to one or more
officers of the Company the authority set forth in Section 4.2, and the
Committee makes such Cause determination itself, such decision shall be deemed
final and unappealable. For the purpose of this paragraph, termination of
service shall be deemed to occur on the date when the Company or Subsidiary
dispatches notice or advice to the Participant that his service is terminated.
5.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.
5.8 Limitations on ISO. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISO are exercisable for the first
time by a Participant during any calendar year (under this Plan or under any
other incentive stock option plan of the Company, Parent or Subsidiary of the
Company) will not exceed $100,000. If the Fair Market Value of Shares on the
date of grant with respect to which ISO are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, then the Options for the
first $100,000 worth of Shares to become exercisable in such calendar year will
be ISO and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs. In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISO, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.





--------------------------------------------------------------------------------





5.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options, provided
however, that (i) any such action may not, without the written consent of a
Participant, impair any of such Participant’s rights under any Option previously
granted, (ii) any such action shall not extend the exercise period of the Option
to a date later than the later of (a) the fifteenth day of the third month
following the date on which the Option otherwise would have expired or
(b) December 31 of the calendar year in which the Option would have otherwise
expired, and (iii) the Committee may not reduce the Exercise Price of
outstanding Options without the approval of the stockholders. Any outstanding
ISO that is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code.
5.10 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISO will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
6. RESTRICTED STOCK. A Restricted Stock Award is an offer by the Company to
grant or to sell to an eligible person Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the price to be paid (the “Purchase Price”), if any,
the restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:
6.1 Form of Restricted Stock Award. All grants or purchases under a Restricted
Stock Award made pursuant to this Plan will be evidenced by an Award Agreement
(“Restricted Stock Purchase Agreement”) that will be in such form (which need
not be the same for each Participant) as the Committee will from time to time
approve, and will comply with and be subject to the terms and conditions of this
Plan. The offer of Restricted Stock will be accepted by the Participant’s
execution and delivery of the Restricted Stock Purchase Agreement and full
payment, if any, for the Shares to the Company within thirty (30) days, or such
other date as may be set forth in the Restricted Stock Purchase Agreement, from
the date the Restricted Stock Purchase Agreement is delivered to the person. If
such person does not execute and deliver the Restricted Stock Purchase Agreement
along with full payment, if any, for the Shares to the Company within thirty
(30) days, or such other date as may be set forth in the Restricted Stock
Purchase Agreement, then the offer will terminate, unless otherwise determined
by the Committee.
6.2 Purchase Price. The Purchase Price of Shares sold pursuant to a Restricted
Stock Award, if any, will be determined by the Committee on the date the
Restricted Stock Award is granted. At the Committee’s discretion, consideration
for the Restricted Stock Award may be in the form of continued service to the
Company or a Subsidiary. Payment of the Purchase Price may be made in accordance
with Section 9 of this Plan.
6.3 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to such restrictions as the Committee may impose. These restrictions may be
based upon completion of a specified number of years of service with the Company
or a Subsidiary or upon completion of the performance goals as set out in
advance in the Participant’s individual Restricted Stock Purchase Agreement.
Restricted Stock Awards may vary from Participant to Participant and between
groups of Participants. Prior to the grant of a Restricted Stock Award, the
Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Restricted Stock Award; (b) select from among the
Performance Factors to be used to measure performance goals, if any; and
(c) determine the number of Shares that may be awarded to the Participant. Prior
to the payment of any Restricted Stock Award, the Committee shall determine the
extent to which such Restricted Stock Award has been earned. Performance Periods
may overlap and Participants may participate simultaneously with respect to
Restricted Stock Awards that are subject to different Performance Periods and
having different performance goals and other criteria.
6.4 Termination During Performance Period. If a Participant is Terminated during
a Performance Period for any reason, then such Participant will be entitled to
payment (whether in Shares, cash or otherwise) with respect to the Restricted
Stock Award only to the extent earned as of the date of Termination in
accordance with the Restricted Stock Purchase Agreement, unless the Committee
determines otherwise in the case of a Participant who is not a “covered
employee” for purposes of Section 162(m) of the Code in the year of Termination.
7. RESTRICTED STOCK UNITS. Each Restricted Stock Unit shall have a value equal
to the Fair Market Value of a share of the Company’s Common Stock. A Restricted
Stock Unit does not constitute a share of, nor represent any ownership interest
in, the Company. The Committee will determine the number of Restricted Stock
Units granted to any eligible person; whether the Restricted Stock Units will be
settled in Shares, in cash, or in a combination of the two; the price to be paid
(the “Purchase Price”), if any, for any Shares issued pursuant to a Restricted
Stock Unit; the restrictions to which the Restricted Stock Units will be
subject, and all other terms and conditions of the Restricted Stock Units,
subject to the following:  
7.1 Form of Restricted Stock Unit Award. All Restricted Stock Units granted
pursuant to this Plan will be evidenced by an Award Agreement (“Restricted Stock
Unit Agreement”) that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the terms and conditions of this Plan. The offer of
Restricted Stock Units will be accepted by the Participant’s execution and
delivery of the Restricted Stock Unit Agreement within thirty (30) days, or such
other date as may be set forth in the Restricted Stock Unit





--------------------------------------------------------------------------------





Agreement, from the date the Restricted Stock Unit Agreement is delivered to the
person. If such person does not execute and deliver the Restricted Stock Unit
Agreement within thirty (30) days, or such other date as may be set forth in the
Restricted Stock Unit Agreement, then the offer will terminate, unless otherwise
determined by the Committee.
7.2 Purchase Price. The Purchase Price of Shares sold pursuant to a Restricted
Stock Unit, if any, will be determined by the Committee on the date the
Restricted Stock Unit is granted. At the Committee’s discretion, consideration
for the Restricted Stock Unit may be in the form of continued service to the
Company or a Subsidiary. Payment of the Purchase Price, if any, shall be made in
accordance with Section 9 of this Plan when the Shares are issued.
7.3 Terms of Restricted Stock Units. Restricted Stock Units shall be subject to
such restrictions as the Committee may impose. These restrictions may be based
upon completion of a specified number of years of service with the Company or a
Subsidiary or upon completion of the performance goals as set out in advance in
the Participant’s individual Restricted Stock Unit Agreement. Restricted Stock
Units may vary from Participant to Participant and between groups of
Participants. Prior to the grant of Restricted Stock Units, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Unit; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Restricted Stock Units that will be awarded to the Participant. Prior to the
payment (whether in Shares, cash or otherwise) of any Restricted Stock Units,
the Committee shall determine the extent to which such Restricted Stock Units
have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Restricted Stock Units that are
subject to different Performance Periods and have different performance goals
and other criteria.
7.4 Termination During Performance Period. If a Participant is Terminated during
a Performance Period for any reason, then such Participant will be entitled to
payment (whether in Shares, cash or otherwise) with respect to the Restricted
Stock Units only to the extent earned as of the date of Termination in
accordance with the Restricted Stock Unit Agreement, unless the Committee
determines otherwise in the case of a Participant who is not a “covered
employee” for purposes of Section 162(m) of the Code in the year of Termination.
7.5 Payment When Restrictions Lapse. The cash or Shares that a Participant is
entitled to receive pursuant to a Restricted Stock Unit shall be paid or issued
to the Participant when all applicable restrictions and other conditions
applicable to the Restricted Stock Unit have lapsed or have been satisfied,
unless the Restricted Stock Unit Agreement provides for a later settlement date
in compliance with Section 409A of the Code.
8. STOCK APPRECIATION RIGHTS. The Committee may grant Stock Appreciation Rights
or SARs to eligible persons and will determine the number of Shares subject to
the SARs, the Exercise Price of the SARs, the period during which the SARs may
be exercised, and all other terms and conditions of the SARs, subject to the
following:
8.1 Form of SAR Grant. SARs granted under this Plan will be evidenced by an
Award Agreement that will expressly identify the SARs as freestanding SARs (SARs
granted independent of any other Option), tandem SARs (SARs granted in
connection with an Option, or any portion thereof), or any combination thereof
(“SAR Agreement”), and will be in such form and contain such provisions (which
need not be the same for each Participant) as the Committee may from time to
time approve, and which will comply with and be subject to the terms and
conditions of this Plan.
8.2 Date of Grant. The date of grant of a SAR will be the date on which the
Committee makes the determination to grant such SAR, unless otherwise specified
by the Committee. The SAR Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the SAR.
8.3 Exercise Price and Other Terms.
(a) The Committee, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR will be exercisable after the expiration of ten
(10) years from the date the SAR is granted; provided, further, that the
Exercise Price for freestanding SARs shall be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the grant date. The Exercise Price
for tandem SARs shall equal the Exercise Price of the related Option.
(b) Participant’s ability to exercise SARs shall be subject to such
restrictions, if any, as the Committee may impose. These restrictions may be
based upon completion of a specified number of years of service with the Company
or a Subsidiary or upon completion of the performance goals as set out in
advance in the Participant’s individual SAR Agreement. SARs may vary from
Participant to Participant and between groups of Participants. Should the
Committee elect to impose restrictions on a SAR, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the SAR; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c) determine the number of Shares subject to
such SAR. Prior to such SAR becoming exercisable, the Committee shall determine
the extent to which such Performance Factors have been met. Performance Periods
may overlap and Participants may participate simultaneously with respect to SAR
that are subject to different Performance Periods and have different performance
goals and other criteria.





--------------------------------------------------------------------------------





8.4 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. Tandem SARs may be exercised only
with respect to the Shares for which the related Option is then exercisable.
With respect to tandem SARs granted in connection with an Option: (a) the tandem
SARs shall expire no later than the expiration of the underlying Option; (b) the
value of the payout with respect to the tandem SARs shall be for no more than
one hundred percent (100%) of the difference between the Exercise Price of the
underlying Option and the Fair Market Value of the Shares subject to the
underlying Option at the time the tandem SARs are exercised; and (c) the tandem
SARs shall be exercisable only when the Fair Market Value of the Shares subject
to the underlying Option exceeds the Exercise Price of the Option.
8.5 Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Committee, in its sole discretion, shall
determine.
8.6 Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a) The difference between (i) the Fair Market Value of a Share on the date of
exercise (or such other date as may be determined by the Committee and set forth
in the Participant’s SAR Agreement) and (ii) the Exercise Price; times
(b) The number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment upon exercise of the SAR may be
in cash, in Shares of equivalent value, or in some combination thereof.
8.7 Termination. Notwithstanding the exercise periods set forth in the SAR
Agreement, exercise of a SAR will always be subject to the following:
(a) If the Participant is Terminated for any reason except death or Disability,
then the Participant may exercise such Participant’s SAR only to the extent that
such SAR would have been exercisable upon the Termination Date no later than
three (3) months after the Termination Date (or such shorter or longer time
period not exceeding five (5) years as may be determined by the Committee), but
in any event, no later than the expiration date of the SAR.
(b) If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then Participant’s
SAR may be exercised only to the extent that such SAR would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date, but in any event no
later than the expiration date of the SAR.
(c) Notwithstanding the provisions in paragraph 8.7(a) above, if a Participant
is terminated for Cause, neither the Participant, the Participant’s estate nor
such other person who may then hold the SAR shall be entitled to exercise any
SAR with respect to any Shares whatsoever, after termination of service, whether
or not after termination of service the Participant may receive payment from the
Company or Subsidiary for vacation pay, for services rendered prior to
termination, for services rendered for the day on which Termination occurs, for
salary in lieu of notice, or for any other benefits. In the event that the
Committee has delegated to one or more officers of the Company the authority set
forth in Section 4.2 above and Participant has been notified that such officer
or officers has made a determination that Participant has been terminated for
Cause, Participant shall have five (5) business days (measured from the date he
or she was first notified of such determination) to appeal such determination to
the Committee. If Participant appeals to the Committee in a timely manner, the
Committee shall give the Participant an opportunity to present to the Committee
evidence on his or her behalf. If the Committee has not delegated to one or more
officers of the Company the authority set forth in Section 4.2, and the
Committee makes such Cause determination itself, such decision shall be deemed
final and unappealable. For the purpose of this paragraph, termination of
service shall be deemed to occur on the date when the Company or Subsidiary
dispatches notice or advice to the Participant that his service is terminated.
8.8 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding SARs and authorize the grant of new SARs, provided however,
that (i) any such action may not, without the written consent of a Participant,
impair any of such Participant’s rights under any SAR previously granted,
(ii) any such action shall not extend the exercise period of the SAR to a date
later than the later of (a) the fifteenth day of the third month following the
date on which the SAR otherwise would have expired or (b) December 31 of the
calendar year in which the Option would have otherwise expired, and (iii) the
Committee may not reduce the Exercise Price of outstanding SARs without the
approval of the stockholders.
9. PAYMENT FOR SHARE PURCHASES. Where expressly approved for the Participant by
the Committee and where permitted by law, payment for Shares purchased pursuant
to this Plan may:
(a) be made in cash (by check);
(b) by cancellation of indebtedness of the Company to the Participant;





--------------------------------------------------------------------------------





(c) by surrender of shares that either: (1) have been owned by Participant for
more than six (6) months and have been paid for within the meaning of SEC Rule
144 (and, if such shares were purchased from the Company by use of a promissory
note, such note has been fully paid with respect to such shares); or (2) were
obtained by Participant in the public market;
(d) by waiver of compensation due or accrued to the Participant for services
rendered;
(e) with respect only to purchases upon exercise of an Option, and provided that
a public market for the Company’s stock exists:
 (1)
through a “same day sale” commitment from the Participant and a broker-dealer
that is a member of the National Association of Securities Dealers (an “NASD
Dealer”) whereby the Participant irrevocably elects to exercise the Option and
to sell a portion of the Shares so purchased to pay for the Exercise Price, and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or

(2)
through a “margin” commitment from the Participant and a NASD Dealer whereby the
Participant irrevocably elects to exercise the Option and to pledge the Shares
so purchased to the NASD Dealer in a margin account as security for a loan from
the NASD Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the Exercise Price
directly to the Company; or

(f) by withholding from the Shares to be issued upon exercise of an Award that
number of Shares having a Fair Market Value equal to the minimum amount required
to satisfy the Exercise Price or Purchase Price (the Fair Market Value of the
Shares to be withheld shall be determined on the date that the Award is
exercised by the Participant); or
(g) by any combination of the foregoing; or
(h) such other consideration and method of payment for issuance of Shares to the
extent permitted by applicable laws.
10. GRANTS TO OUTSIDE DIRECTORS.
10.1 Types of Awards and Shares. Outside Directors are eligible to receive any
type of Award offered under this Plan except ISOs. Awards pursuant to this
Section 10 may be automatically made pursuant to policy adopted by the Board, or
made from time to time as determined in the discretion of the Board.
10.2 Eligibility. Awards pursuant to this Section 10 shall be granted only to
Outside Directors. An Outside Director who is appointed, elected or re-elected
as a member of the Board will be eligible to receive an Award under this
Section 10.
10.3 Vesting, Exercisability and Settlement.
(a) Except as set forth below in Section 10.3(b), Awards shall vest, become
exercisable and be settled as determined by the Board. With respect to Options
and SARs, the exercise price granted to Outside Directors shall not be less than
the Fair Market Value of the Shares at the time that such Option or SAR is
granted.
(b) Notwithstanding any provision to the contrary, in the event of a corporate
transaction described in Section 19.1, the vesting of all Awards granted to
Outside Directors pursuant to this Section 10 will accelerate and such Awards
will become exercisable (to the extent applicable) in full prior to the
consummation of such event at such times and on such conditions as the Committee
determines, and must be exercised, if at all, within three months of the
consummation of said event. Any Awards not exercised within such three-month
period shall expire.
10.4 Shares in Lieu of Cash Compensation. Each Outside Director may elect to
reduce all or part of the cash compensation otherwise payable for services to be
rendered by him as a director (including the annual retainer and any fees
payable for serving on the Board or a Committee of the Board) and to receive in
lieu thereof Shares. Any such election shall be in writing and must be made
before the services are rendered giving rise to such compensation, and may not
be revoked or changed thereafter during the Outside Director’s term. On such
election, the cash compensation otherwise payable will be increased by 10% for
purposes of determining the number of Shares to be credited to such Outside
Director. If an Outside Director so elects to receive Shares in lieu of cash,
there shall be credited to such Outside Director a number of Shares equal to the
amount of the cash compensation so reduced (increased by 10% as described in the
preceding sentence) divided by the Fair Market Value on the day in which the
compensation would have been paid in the absence of such election.
10.5    Maximum Awards. No Outside Director may be granted, in any fiscal year
of the Company, Awards with a grant date fair value of more than $1,200,000 in
aggregate whereby (1) Shares in lieu of cash compensation may not have a grant
date fair value in excess of $600,000; and (2) an annual equity grant Award may
not have a grant date fair value in excess of $600,000. Grant date fair value is
determined as of the grant date of the Award or Shares in lieu of cash
compensation in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto).





--------------------------------------------------------------------------------





11. WITHHOLDING TAXES.
11.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax and social security requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, payments
in satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax and
social security requirements.
11.2 Stock Withholding. When, under applicable tax or social security laws, a
Participant incurs tax or social security liability in connection with the
exercise or vesting of any Award that is subject to tax or social security
withholding and the Participant is obligated to pay the Company the amount
required to be withheld, the Committee may in its sole discretion allow the
Participant to satisfy the minimum tax or social security withholding obligation
by electing to have the Company withhold from the Shares to be issued that
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld, determined on the date that the amount of tax to be withheld is
to be determined. All elections by a Participant to have Shares withheld for
this purpose will be made in accordance with the requirements established by the
Committee and be in writing in a form acceptable to the Committee.
12. TRANSFERABILITY.
12.1 Except as otherwise provided in this Section 12, Awards granted under this
Plan, and any interest therein, will not be transferable or assignable by
Participant, and may not be made subject to execution, attachment or similar
process, otherwise than by will or by the laws of descent and distribution or as
determined by the Committee and set forth in the Award Agreement with respect to
Awards that are not ISOs.
12.2 All Awards other than NQSOs and SARs. All Awards other than NQSOs and SARs
shall be exercisable: (i) during the Participant’s lifetime, only by (A) the
Participant, or (B) the Participant’s guardian or legal representative; and
(ii) after Participant’s death, by the legal representative of the Participant’s
heirs or legatees.
12.3 NQSOs and SARs. Unless otherwise restricted by the Committee, a NQSO and
SAR shall be exercisable: (i) during the Participant’s lifetime only by (A) the
Participant, (B) the Participant’s guardian or legal representative, (C) a
Family Member of the Participant who has acquired the NQSO or SAR by “permitted
transfer;” and (ii) after Participant’s death, by the legal representative of
the Participant’s heirs or legatees. “Permitted transfer” means, as authorized
by this Plan and the Committee in a Stock Option Agreement or SAR Agreement, any
transfer effected by the Participant during the Participant’s lifetime of an
interest in such NQSO and SAR but only such transfers which are by gift or
domestic relations order. A permitted transfer does not include any transfer for
value and neither of the following are transfers for value: (a) a transfer under
a domestic relations order in settlement of marital property rights or (b) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members or the Participant in exchange for an interest in
that entity.
13. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
13.1 Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price pursuant
to Section 13.2.
13.2 Restrictions on Shares. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase a portion of or all Unvested Shares held by a Participant following
such Participant’s Termination at any time within ninety (90) days after the
later of Participant’s Termination Date and the date Participant purchases
Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Exercise Price or Purchase Price, as the case
may be.
14. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
15. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in





--------------------------------------------------------------------------------





escrow until such restrictions have lapsed or terminated, and the Committee may
cause a legend or legends referencing such restrictions to be placed on the
certificates. Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.
16. EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or from time
to time, authorize the Company, with the consent of the respective Participants,
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards; provided, however, that no such exchange program may,
without the approval of the Company’s stockholders, allow for the cancellation
of an outstanding Option or Stock Appreciation Right followed by its replacement
with a new Option or Stock Appreciation Right having a lower Exercise Price. The
Committee may, subject to approval by the Company’s stockholders, at any time
buy from a Participant an Award previously granted with payment in cash, Shares
(including Restricted Stock) or other consideration, based on such terms and
conditions as the Committee and the Participant may agree.
17. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.
18. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.
19. CORPORATE TRANSACTIONS.
19.1 Assumption or Replacement of Awards by Successor. In the event of (a) a
dissolution or liquidation of the Company, (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction, any or all outstanding Awards may be assumed, converted or
replaced by the successor corporation (if any), which assumption, conversion or
replacement will be binding on all Participants. In the alternative, the
successor corporation may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to stockholders (after
taking into account the existing provisions of the Awards). The successor
corporation may also issue, in place of outstanding Shares of the Company held
by the Participants, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant. In the event such
successor corporation (if any) refuses to assume or substitute Awards, as
provided above, pursuant to a transaction described in this Section 19.1, such
Awards will accelerate and will become exercisable in full prior to the
consummation of such transaction at such time and on such conditions as the
Committee will determine, and if such Awards are not exercised prior to the
consummation of the corporate transaction, they shall terminate at such time as
determined by the Committee.
19.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 19, in the event of
the occurrence of any transaction described in Section 19.1, any outstanding





--------------------------------------------------------------------------------





Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, or sale of assets.
19.3 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
exercise price and the number and nature of Shares issuable upon exercise of any
such option will be adjusted appropriately pursuant to Sections 409A and 424(a)
of the Code). In the event the Company elects to grant a new Option or SAR
rather than assuming an existing option, such new Option or SAR may be granted
with a similarly adjusted Exercise Price.
20. ADOPTION AND STOCKHOLDER APPROVAL. This Plan will become effective on the
date that it is adopted by the Board (the “Effective Date”). This Plan shall be
approved by the stockholders of the Company (excluding Shares issued pursuant to
this Plan), consistent with applicable laws, within twelve (12) months before or
after the date this Plan is adopted by the Board. Upon the Effective Date, the
Committee may grant Awards pursuant to this Plan; provided, however, that:
(a) no Option or SAR may be exercised prior to initial stockholder approval of
this Plan; (b) no Option or SAR granted pursuant to an increase in the number of
Shares subject to this Plan approved by the Board will be exercised prior to the
time such increase has been approved by the stockholders of the Company; (c) in
the event that initial stockholder approval is not obtained within the time
period provided herein, all Awards granted hereunder shall be cancelled, any
Shares issued pursuant to any Awards shall be cancelled and any purchase of
Shares issued hereunder shall be rescinded; and (d) in the event that
stockholder approval of such increase is not obtained within the time period
provided herein, all Awards granted pursuant to such increase will be cancelled,
any Shares issued pursuant to any Award granted pursuant to such increase will
be cancelled, and any purchase of Shares pursuant to such increase will be
rescinded.
21. TERM OF PLAN/GOVERNING LAW. Unless terminated as provided herein, this Plan
will continue in effect twenty (20) years from the date this Plan was first
adopted by the Board or, if earlier, the date of stockholder approval. This Plan
and all agreements thereunder shall be governed by and construed in accordance
with the laws of the State of California.
22. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including without limitation amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval.
23. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock options and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
24. DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:
“Award” means any award under this Plan, including any Option, Restricted Stock,
Restricted Stock Unit or Stock Appreciation Right.
“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
“Board” means the Board of Directors of the Company.
“Cause” means the commission of an act of theft, embezzlement, fraud,
dishonesty, other acts constituting gross misconduct, or a breach of fiduciary
duty to the Company or a Parent or Subsidiary of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board.
“Company” means Electronic Arts Inc. or any successor corporation.
“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------





“Exercise Price” means the price at which a holder of an Option or a SAR, as the
case may be, may purchase the Shares issuable upon exercise of such Option or
SAR.
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
(a)
if such Common Stock is then quoted on the NASDAQ National Market, its closing
price on the NASDAQ National Market on the date of determination as reported in
The Wall Street Journal;

(b)
if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;

(c)
if such Common Stock is publicly traded but is not quoted on the NASDAQ National
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal; or

(d)
if none of the foregoing is applicable, by the Committee in good faith.

“Family Member” includes any of the following:
(a)
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption;

(b)
any person (other than a tenant or employee) sharing the Participant’s
household;

(c)
a trust in which the persons in (a) and (b) have more than fifty percent of the
beneficial interest;

(d)
a foundation in which the persons in (a) and (b) or the Participant control the
management of assets; or

(e)
any other entity in which the persons in (a) and (b) or the Participant own more
than fifty percent of the voting interest.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.
“Option” means an award of an option to purchase Shares pursuant to Section 5.
“Outside Director” means a member of the Board who is not an employee of the
Company or any Parent or Subsidiary of the Company.
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
“Participant” means a person who receives an Award under this Plan.
“Performance Factors” means any of the factors selected by the Committee and
specified in an Award Agreement, from among the following objective measures,
either individually, alternatively or in any combination, applied to the Company
as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:
(a)
Profit Before Tax;

(b)
Revenue (on an absolute basis or adjusted for currency effects);

(c)
Net revenue;

(d)
Earnings (which may include earnings before interest and taxes, earnings before
taxes, and net earnings);

(e)
Operating income;

(f)
Operating margin;

(g)
Operating profit;

(h)
Controllable operating profit, or net operating profit;

(i)
Net Profit;

(j)
Gross margin;

(k)
Operating expenses or operating expenses as a percentage of revenue;

(l)
Net income;

(m)
Earnings per share;

(n)
Total stockholder return;

(o)
Market share;

(p)
Return on assets or net assets;

(q)
The Company’s stock price

(r)
Growth in stockholder value relative to a pre-determined index;

(s)
Return on equity;

(t)
Return on invested capital;






--------------------------------------------------------------------------------





(u)
Cash Flow (including free cash flow or operating cash flows)

(v)
Cash conversion cycle;

(w)
Economic value added;

(x)
Individual confidential business objectives;

(y)
Contract awards or backlog;

(z)
Overhead or other expense reduction;

(aa)
Credit rating;

(ab)
Strategic plan development and implementation;

(ac)
Succession plan development and implementation;

(ad)
Improvement in workforce diversity;

(ae)
Customer indicators;

(af)
New product invention or innovation

(ag)
Attainment of research and development milestones;

(ah)
Improvements in productivity;

(ai)
Attainment of objective operating goals and employee metrics.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.
“Performance Period” means the period of service determined by the Committee,
which shall be no less than one calendar quarter nor more than five years
(unless tied to a specific and objective milestone or event), during which time
of service or performance is to be measured for Awards.
“Plan” means this EA 2000 Equity Incentive Plan, as amended from time to time.
“Restricted Stock Award” means an award of Shares that are subject to
restrictions pursuant to Section 6.
“Restricted Stock Unit” means an award of the right to receive, in cash or
Shares, the value of a share of the Company’s Common Stock pursuant to
Section 7.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 19, and any successor
security.
“Stock Appreciation Right” or “SAR” means an Award, granted alone or in tandem
with a related Option that pursuant to Section 8 is designated as a SAR.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor, or
advisor to the Company or a Parent or Subsidiary of the Company. An employee
will not be deemed to have ceased to provide services in the case of (i) sick
leave, (ii) military leave, or (iii) any other leave of absence approved by the
Committee, provided, that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute or unless provided otherwise pursuant to formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing.
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Award while on
leave from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the Option agreement. The Committee will have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
“Termination Date”).
“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement.
“Vested Shares” means “Vested Shares” as defined in the Award Agreement.





--------------------------------------------------------------------------------








ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


[Box with Participant Information]


Electronic Arts Inc., a Delaware corporation (the “Company”), hereby grants on
the date hereof (the “Award Date”) to the individual named above (the
“Participant”) an award of Restricted Stock Units (the “Award”) issued under the
Company’s 2000 Equity Incentive Plan, as amended (the “Plan”), to receive the
total number of shares of the Company’s Common Stock set forth below (the “Award
Shares”). The Restricted Stock Units are subject to all the terms and conditions
set forth herein, including the terms and conditions in the attached Appendix A,
any special terms and conditions for Participant’s country set forth in the
attached Appendix B (collectively, the “Award Agreement”) and in the Plan, the
provisions of which are incorporated herein by reference. All capitalized terms
used in this Award Agreement that are not defined herein have the meanings
defined in the Plan. The principal features of the Restricted Stock Units are as
follows:


[Box with grant information Award Date/number of shares subject to Award]


Vesting Schedule: Subject to the terms and conditions of the Plan and the Award
Agreement, the Restricted Stock Units shall vest as to [one-third (1/3) of the
Award Shares on each of the first, second and third anniversaries of the Award
Date], provided Participant is, and has remained continuously since the Award
Date, actively employed by the Company or a Subsidiary on each vesting date (or
such later date as may result from suspended vesting as provided below). Vesting
will continue in accordance with the vesting schedule set forth herein during a
leave of absence that is protected by contract or under local law (which may
include, but is not limited to, a maternity, paternity, disability, medical, or
military leave), provided that vesting shall cease if and when the leave of
absence is no longer guaranteed by contract or local law. Vesting shall be
suspended during any unpaid personal leave of absence, except as otherwise
required by contract or local law. Participant shall be deemed to have worked a
calendar month if Participant has worked any portion of that month.


PLEASE READ ALL OF APPENDIX A AND APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS
AND CONDITIONS OF THE AWARD.


ELECTRONIC ARTS INC.
/s/ Jacob J. Schatz
Jacob J. Schatz
Senior Vice President, General Counsel







--------------------------------------------------------------------------------





ACCEPTANCE:


By accepting the Award, Participant acknowledges the receipt of the Award and
agrees to voluntarily participate in the Plan. Participant hereby acknowledges
that a copy of the Plan and a copy of the Prospectus, as amended, are available
upon request from the Company’s Stock Administration Department and can also be
accessed electronically. Participant represents that Participant has read and
understands the contents of the Plan, the Prospectus and the Award Agreement,
and accepts the Restricted Stock Units subject to all the terms and conditions
of the Plan and the Award Agreement. Participant understands and acknowledges
that there may be tax consequences related to the grant and vesting of the
Restricted Stock Units and the sale of the underlying Award Shares and that
Participant should consult a tax advisor to determine his or her actual tax
consequences. Participant must accept this Award by executing and delivering a
signed copy of this Award Agreement to the Company or by electronically
accepting this Award Agreement pursuant to the online acceptance procedure
established by the Company within thirty (30) days of receipt of the Award
Agreement. Otherwise, the Company may, at its discretion, rescind the Award
Agreement and the Restricted Stock Units granted thereunder in its entirety.







--------------------------------------------------------------------------------





APPENDIX A


ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


All capitalized terms used in this Appendix A that are not defined herein have
the meanings defined in the Plan. This Appendix A constitutes part of the Award
Agreement.


1.    Form of Award. Each Restricted Stock Unit granted under the Plan shall be
evidenced by an Award Agreement in such form (which need not be the same for
each Participant) as the Committee shall from time to time approve, which shall
comply with and be subject to the terms and conditions of the Plan.


2.    Award Date. The Award Date of the Restricted Stock Units shall be the date
on which the Committee makes the determination to grant such Restricted Stock
Units, unless otherwise specified by the Committee. The Award Agreement
evidencing the grant of the Restricted Stock Units will be delivered to
Participant within a reasonable time after the Award Date.


3.    Award. Each Restricted Stock Unit represents the unsecured right to
receive one Award Share, subject to certain restrictions and subject to the
terms and conditions contained in this Award Agreement and the Plan. In the
event of any conflict between the terms of the Plan and this Award Agreement,
the terms of the Plan shall govern.


4.    No Shareholder Rights. The Restricted Stock Units do not entitle
Participant to any rights of a holder of Common Stock. The rights of Participant
with respect to the Restricted Stock Units shall remain forfeitable at all times
prior to the date on which such rights become vested.


5.    Conversion of Restricted Stock Units; Issuance of Award Shares. No Award
Shares shall be issued to Participant prior to the date on which the Restricted
Stock Units vest. After any Restricted Stock Units vest pursuant to the vesting
schedule set forth in the first page of the Award Agreement, or, if earlier,
pursuant to Section 8(b) below, the Company shall promptly cause to be issued in
book-entry form, registered in Participant’s name or in the name of
Participant’s legal representatives or heirs, as the case may be, Award Shares
in payment of such vested whole Restricted Stock Units; provided, however, that
in the event such Restricted Stock Units do not vest on a day during which the
Common Stock is quoted on the Nasdaq Global Select Market (or traded on such
other principal national securities market or exchange on which the Common Stock
may then be listed) (“Trading Day”), the Company shall cause Award Shares to be
issued on the next Trading Day following the date on which such Restricted Stock
Units vest; provided, further, that in no event shall the Company cause such
Award Shares to be issued later than two (2) months after the date on which such
Restricted Stock Units vest. For purposes of this Award, the date on which
vested Restricted Stock Units are converted into Award Shares shall be referred
to as the “Conversion Date.”


6.    Fractional Restricted Stock Units. In the event Participant would
otherwise become vested in a fractional portion of a Restricted Stock Unit (a
“Fractional Portion”) based on the vesting terms of the Restricted Stock Units,
such Fractional Portion shall instead remain unvested until the final vesting
date for the Restricted Stock Units; provided, however, that if Participant
would otherwise vest in a subsequent Fractional Portion prior to the final
vesting date for the Restricted Stock Units and such Fractional Portion taken
together with a previous Fractional Portion that remained unvested would equal a
whole Award Share, then such Fractional Portions shall vest and be converted
into one Share. Upon the final vesting date, the value of any remaining
Fractional Portion(s) shall be rounded up to the nearest whole Award Share at
the same time as the conversion of the remaining Restricted Stock Units and
issuance of Award Shares described in Section 5 above.







--------------------------------------------------------------------------------





7.    Restriction on Transfer. Neither the Restricted Stock Units nor any rights
under this Award may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of by Participant other than by will or by the laws of
descent and distribution, and any such purported sale, assignment, transfer,
pledge, hypothecation or other disposition shall be void and unenforceable
against the Company.


8.    Termination of Employment.


(a)    Forfeiture of Unvested Restricted Stock Units Upon Termination of
Employment, Other than Death or Disability. In the event that Participant’s
employment or service is Terminated for any reason other than death or
Disability and the Restricted Stock Units are not yet fully vested as of the
Termination Date (as defined in Section 10(k) below), then the unvested
Restricted Stock Units shall be forfeited immediately upon such Termination
Date.


(b)    Termination of Employment Due to Death. If the Participant has been
employed by the Company or a Subsidiary at least 12 months prior to the
Participant’s Termination Date and the Participant’s employment is Terminated
due to death, any unvested Restricted Stock Units will immediately vest as of
the Termination Date, be converted to Award Shares and issued to the Participant
or the Participant’s legal representatives or heirs, in accordance with Section
5 above. If the Participant has not been employed by the Company or a Subsidiary
for at least 12 months prior to the Termination Date, the entire Award shall be
forfeited.


(c)    Termination of Employment Due to Disability. If the Participant’s
employment is Terminated due to Disability after the first anniversary of the
Award Date, a pro-rata portion of the Restricted Stock Units, to the extent that
the Restricted Stock Units on the Termination Date, will immediately vest as of
the Termination Date, be converted into Award Shares and issued to the
Participant, in accordance with Section 5 above. If the Participant’s employment
with the Company or Subsidiary is Terminated due to Disability, before the first
anniversary of the Award Date, the entire Award shall be forfeited. In
determining the pro-rata portion of the Restricted Stock Units that are vested
on the Termination Date, the Committee will consider the number of months worked
by Participant during the 12-calendar month period preceding the next
anniversary of the Award Date under the following formula:


Number of Restricted Stock Units scheduled to vest on the next anniversary of
the Award Date multiplied by [Number of calendar months worked by Participant
during the 12-month period prior to the next anniversary of the Award Date]
divided by 12.


Participant shall be deemed to have worked a calendar month if Participant has
worked any portion of that month. The Committee’s determination of vested
Restricted Stock Units shall be in whole Award Shares only and will be binding
on the Participant.


9.    Suspension of Award and Repayment of Proceeds for Contributing Misconduct.
If at any time the Committee reasonably believes that Participant has engaged in
an act of misconduct, including, but not limited to an act of embezzlement,
fraud or breach of fiduciary duty during the Participant’s employment that
contributed to an obligation to restate the Company’s financial statements
(“Contributing Misconduct”), the Committee may suspend the vesting of the
Restricted Stock Units pending a determination of whether an act of Contributing
Misconduct has been committed. If the Committee determines that Participant has
engaged in an act of Contributing Misconduct, then the Restricted Stock Units
will terminate immediately upon such determination and the Committee may require
Participant to repay to the Company, in cash and upon demand, the Award Proceeds
(as defined below) resulting from any sale or other disposition (including to
the Company) of Award Shares issued or issuable upon the vesting of the
Restricted Stock Units if the sale or disposition was effected during the
twelve-month period following the first public issuance or filing with the SEC
of the financial statements required to be restated. The term “Award Proceeds”
means, with respect to any sale or other disposition (including to the Company)
of Award Shares issued or issuable upon vesting of Restricted Stock Units, an
amount determined appropriate by the Committee to reflect the effect of the
restatement on the Company’s stock price, up to the amount equal to the market
value per Share at





--------------------------------------------------------------------------------





the time of such sale or other disposition multiplied by the number of Award
Shares sold or disposed of. The return of Award Proceeds is in addition to and
separate from any other relief available to the Company due to the Participant’s
Contributing Misconduct. Any determination by the Committee with respect to the
foregoing shall be final, conclusive and binding on all interested parties. For
any Participant who is designated as an “executive officer”, the determination
of the Committee shall be subject to the approval of the Board of Directors.


10.    Nature of Plan and Award. In accepting the Award, Participant
acknowledges, understands and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;


(b)    the grant of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future Awards, or benefits
in lieu of Awards, even if Awards have been granted in the past;
 
(c)    all decisions with respect to future grants of Restricted Stock Units or
other grants, if any, will be at the sole discretion of the Company;


(d)    nothing in the Plan or the Award shall confer on Participant any right to
continue in the employ of, or other service relationship with, the Company or,
if different, Participant’s employer (the “Employer”) or any Subsidiary, or
limit in any way the ability of the Company, the Employer, or any Subsidiary to
terminate Participant’s employment or service relationship;


(e)    Participant is voluntarily participating in the Plan;


(f)    the Restricted Stock Units and the Award Shares subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;


(g)    the Restricted Stock Units and the Award Shares subject to the Restricted
Stock Units, and the income and value of same, are not part of normal or
expected compensation or salary for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, holiday pay, pension or retirement or welfare
benefits or similar mandatory payments;


(h)    in the event that Participant is not an employee of the Company, the
Award and Participant’s participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Company;


(i)    the future value of the underlying Award Shares is unknown,
indeterminable and cannot be predicted with certainty;


(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from Termination of
Participant’s employment or other service relationship (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any) and, in consideration of the
grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, the Employer, or any Subsidiary, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer, and any
Subsidiary from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant shall be deemed irrevocably to





--------------------------------------------------------------------------------





have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


(k)    for purposes of the Restricted Stock Units, Participant’s employment or
service relationship will be considered terminated as of the date Participant is
no longer actively providing services to the Company, the Employer, or a
Subsidiary (the “Termination Date”) (regardless of the reason for such
Termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any) and, unless otherwise expressly
provided in this Award Agreement or determined by the Company, Participant’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when Participant is no longer actively providing services for
purposes of the Restricted Stock Units (including whether Participant may still
be considered to be providing services while on a leave of absence); and
    
(l)    neither the Company, the Employer, nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the Restricted Stock Units
or of any amounts due to Participant pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Award Shares.


11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Award Shares. Participant is hereby advised to consult with his
or her own tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.


12.    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company and/or the Employer, the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”) is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Participant further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the issuance of Award Shares upon
settlement of the Restricted Stock Units, the subsequent sale of Award Shares
acquired pursuant to such settlement and the receipt of any dividends; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:


(i)    withholding Award Shares from the vested Restricted Stock Units; or


(ii)     withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or





--------------------------------------------------------------------------------





(iii)    withholding from proceeds of the sale of Award Shares either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization without further consent); or


(iv)     any other method determined by the Company; provided, however, that if
Participant is an Insider, then withholding shall be done by the method set
forth in (i) above, unless the use of such withholding method is prevented by
applicable law or has materially adverse accounting or tax consequences in which
case withholding shall be done by the method set forth in (ii) above.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the equivalent in Shares. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Award Shares
subject to the vested Restricted Stock Units, notwithstanding that a number of
the Award Shares are held back solely for the purpose of paying the Tax-Related
Items.


Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by one or more of the means previously described. The
Company may refuse to issue or deliver the Award Shares or the proceeds from the
sale of Award Shares if Participant fails to comply with his or her obligations
in connection with the Tax-Related Items.


13.    Compliance with Laws and Regulations. The issuance and transfer of Award
Shares shall be subject to compliance by the Company and Participant with all
applicable requirements of federal, state and foreign laws and with all
applicable requirements of any stock exchange or national market system on which
the Company’s common stock may be listed at the time of such issuance or
transfer. The Company is not required to issue or transfer Award Shares if to do
so would violate such requirements.


14.    Data Privacy. Participant hereby voluntarily consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in the Award Agreement and any other Award materials by and among, as
applicable, the Employer, the Company and any Subsidiary for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”) for the exclusive purpose of implementing, administering and managing
the Plan.


Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. and its affiliated companies (“E*Trade”) or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
Participant’s local human resources representative. Participant authorizes the
Company, E*Trade and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing





--------------------------------------------------------------------------------





Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that he or she
may, at any time, request access to Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service with
the Employer will not be adversely affected; the only consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Restricted Stock Units or other equity awards to Participant or administer or
maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.


15.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect his
or her ability to acquire or sell Award Shares or rights to Award Shares (e.g.,
Restricted Stock Units) under the Plan during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in Participant’s country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. Participant is solely responsible
for ensuring his or her compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.


16.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


17.    Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Award shall be submitted by Participant or the Company to
the Board or the Committee, which shall review such dispute at its next regular
meeting. The resolution of such a dispute by the Board or Committee shall be
final and binding on the Participant and the Company.


18.    Deferral of Compensation. Payments made pursuant to this Plan and Award
are intended to qualify for the “short-term deferral” exemption from Section
409A of the Code. The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan and/or this Award Agreement to ensure that the Award is made in
a manner that qualifies for exemption from or complies with Section 409A of the
Code or to mitigate any additional tax, interest and/or penalties or other
adverse tax consequences that may apply under Section 409A of the Code if
compliance is not practical; provided, however, that the Company makes no
representation that the Award will be exempt from or compliant with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to the Award. Nothing in the Plan or this Award Agreement shall provide
a basis for any person to take any action against the Company or any of its
Subsidiaries based on matters covered by Section 409A of the Code, including the
tax treatment of any payments made under this Award Agreement, and neither the
Company nor any of its Subsidiaries will have any liability under any
circumstances to the Participant or any other party if the grant of the Award,
the conversion of the Restricted Stock Units or other event hereunder that is
intended to be exempt from, or compliant with, Code Section 409A, is not so
exempt or compliant or for any action taken by the Board or the Committee with
respect thereto.







--------------------------------------------------------------------------------





19.    Governing Law and Choice of Venue. The Award as well as the terms and
conditions set forth in the Plan shall be governed by, and subject to, the laws
of the State of California, U.S.A., without regard to such state’s conflict of
laws provisions, as provided in the Plan. For purposes of any action, lawsuit or
other proceedings brought to enforce this Award Agreement, relating to it, or
arising from it, the parties hereby submit to and consent to the exclusive
jurisdiction of the courts of San Mateo County, California, U.S.A., or the
federal courts for the United States for the Northern District of California,
U.S.A., and no other courts, where this grant is made and/or to be performed.


20.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award.


21.    Language. If Participant has received this Award Agreement or any other
document related to the Award and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.


22.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. Further, upon a determination that any term or other
provision of this Award Agreement is illegal or otherwise incapable of being
enforced, such term or other provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the illegal or unenforceable term or provision.


23.    Entire Agreement. The Award Agreement, including this Appendix A and
Appendix B, and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.


24.    Appendix B. The Award shall be subject to any special terms and
conditions set forth in the Appendix B for Participant’s country, if any. If
Participant relocates to one of the other countries included in the Appendix B
during the life of the Award, the special terms and conditions for such country
shall apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix B constitutes part of this Award Agreement.


25.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Restricted Stock Units and on any Award Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


26.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Plan participant.


27.    Notice. Copies of the Plan and Prospectus are available electronically at
http://eaworld.ea.com/StockAdministrationServices. The Company's most recent
annual report and published financial statements are available electronically as
soon as practicable after their publication by clicking the "Financial Reports"
link at http://investor.ea.com. The Plan, Prospectus, the Company's annual
report, and the Company's financial statements are also available at no charge
by submitting a request to the Company's Stock Administration Department at
stockadministration@ea.com.






* * * * *









--------------------------------------------------------------------------------





APPENDIX B
ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS


All capitalized terms used in this Appendix B that are not defined herein have
the meanings defined in the Plan.  This Appendix B constitutes part of the Award
Agreement.
Terms and Conditions
This Appendix B includes additional or different terms and conditions that
govern the Award if Participant works or resides in one of the countries listed
below.  Participant understands that if Participant is a citizen or resident of
a country other than the one in which he or she is currently working, transfers
employment or residency after the Award Date or is considered a resident of
another country for local law purposes, the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to Participant.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of June 2016. 
Such laws are often complex and change frequently.  As a result, Participant
should not rely on the information in this Appendix B as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Restricted Stock Units vest
or at the time Participant sells the Award Shares.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result.  Accordingly, Participant
should seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation. 
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers employment or residency after
the Award Date or is considered a resident of another country for local law
purposes, the information contained herein may not apply to Participant.
AUSTRALIA


Terms and Conditions


Australian Offer Document. The offer of the Restricted Stock Units is intended
to comply with the provisions of the Corporations Act 2001, ASIC Regulatory
Guide 49 and ASIC Class Order CO 14/1000. Additional details are set forth in
the Offer Document for the offer of Restricted Stock Units to
Australian-resident employees, which will be provided to Participant with the
Award Agreement.





--------------------------------------------------------------------------------





BELGIUM
Notifications
Foreign Asset/Account Reporting Information. Participant is required to report
any security or bank account (including a brokerage account) opened and
maintained outside Belgium on his or her annual tax return. Participant is also
required to complete a separate report providing the National Bank of Belgium
with details regarding any such account, including the account number, the name
of the bank in which such account is held and the country in which such account
is located. The forms to complete this report are available on the website of
the National Bank of Belgium, www.nbb.be, under the Kredietcentrales / Centrales
des Crédits caption.
BERMUDA


Notifications


Securities Law Information. The offer of the Restricted Stock Units is not
subject to and has not received approval from either the Bermuda Monetary
Authority or the Registrar of Companies in Bermuda and no statement to the
contrary, explicit or implicit, is authorized to be made in this regard. The
securities being offered may be offered or sold in Bermuda only in compliance
with the provisions of the Investment Business Act 2003 of Bermuda.


BRAZIL


Terms and Conditions


Compliance with Law. By accepting the Award, Participant acknowledges his or her
agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the Restricted Stock Units, the receipt of any
dividends, and the sale of Award Shares acquired under the Plan. Participant
agrees that, for all legal purposes, (i) any benefits provided to Participant
under the Plan are the result of commercial transactions unrelated to
Participant’s employment; (ii) the Plan is not a part of the terms and
conditions of Participant’s employment; and (iii) the income from the Award
Shares acquired under the Plan, if any, is not part of Participant’s
remuneration from employment.
Notifications


Exchange Control Information. If Participant is resident or domiciled in Brazil,
Participant will be required to submit annually a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Award Shares acquired under the Plan.
CANADA


Terms and Conditions


Conversion of Restricted Stock Units; Issuance of Award Shares. This provision
supplements Section 5 of the Award Agreement:
Notwithstanding any discretion in the Plan, Restricted Stock Units granted to
Participants in Canada shall be paid in Shares and not in cash or a combination
of cash and Shares.
Nature of Plan and Award.  This provision replaces Section 10(k) of the Award
Agreement:





--------------------------------------------------------------------------------





For purposes of the Restricted Stock Units, Participant’s employment or service
relationship will be considered terminated as of the date that is the earlier
of: (a) the date Participant’s employment or service relationship with the
Company, the Employer or a Subsidiary is terminated, (b) the date Participant
receives written notice of termination from the Company or the Employer,
regardless of any notice period or period of pay in lieu of such notice mandated
under the employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment or service contract, if any; or (c) the
date Participant is no longer actively providing services to the Company or a
Subsidiary (the “Termination Date”) (regardless of the reason for such
Termination and whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment or service contract, if any) and, unless otherwise
expressly provided in this Award Agreement or determined by the Company,
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of the Termination Date; the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Award (including whether Participant may
still be considered to be providing services while on a leave of absence).
The following terms and conditions will apply if Participant is a resident of
Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Award Agreement »), ainsi que de tous documents exécutés, avis
donnés et procédures judiciaries intentées, directement ou indirectement,
relativement à ou suite à la présente convention.
Data Privacy. This provision supplements Section 14 of the Award Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Subsidiary and the administrator
of the Plan to disclose and discuss the Plan with their advisors. Participant
further authorizes the Company, any Subsidiary and the administrator of the Plan
to record such information and to keep such information in his or her employee
file.
Notifications


Securities Law Information. Participant is permitted to sell Award Shares
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided that the resale of such Award Shares takes place outside of
Canada through the facilities of a stock exchange on which the Award Shares are
listed. Shares of the Company’s common stock are currently listed on the NASDAQ
Global Select Market in the United States of America.
Foreign Asset/Account Reporting Information. Participant is required to report
any foreign property (including Award Shares acquired under the Plan) on Form
T1135 (Foreign Income Verification Statement) if the total cost of Participant’s
foreign property exceeds C$100,000 at any time in the year. The Restricted Stock
Units must be reported - generally at a nil cost - if the C$100,000 cost
threshold is exceeded because of other foreign property Participant holds. If
Award Shares are acquired, their cost generally is the adjusted cost base
(“ACB”) of the Award Shares. The ACB would normally equal the fair market value
of the Award Shares at the time of acquisition, but if Participant owns other
shares of the Company’s common stock, this ACB may have to be averaged with the
ACB of the other shares. If due, the form must be filed by April 30th of the
following year. Participant should consult a personal legal advisor to ensure
compliance with applicable reporting obligations.





--------------------------------------------------------------------------------





CHINA


Terms and Conditions


Conversion of Restricted Stock Units; Issuance of Award Shares. This provision
supplements Section 5 of the Award Agreement, if Participant is subject to
exchange control laws in China:
(a)
If Participant does not open an account with the Company’s designated broker for
the Plan and complete any paperwork required by such broker prior to the date on
which the Restricted Stock Units are scheduled to first vest, the Restricted
Stock Units shall be forfeited, Participant will not be entitled to vest in the
Restricted Stock Units and no Award Shares or other benefits pursuant to the
Plan will be issued or delivered to Participant, without any liability to the
Company, the Employer or any Subsidiary.



(b)
Any Award Shares issued to Participant on any Conversion Date must be held with
the Company’s designated broker until Participant sells such Award Shares,
provided, however, that nothing in this provision shall prevent Participant from
selling the Award Shares at his or her discretion, subject to subsections (b)
and (c) of this provision.



(c)
If Participant’s employment terminates and Participant holds any Award Shares at
that time, Participant (or, in circumstances where Participant’s employment is
Terminated due to death, Participant’s legal representatives or heirs, as the
case may be) must sell the shares within three (3) months of such Termination.
If the Award Shares have not been sold prior to such time, the Company’s
designated broker will automatically sell all Award Shares on Participant’s
behalf on the last Trading Day of such three (3) month period or as soon as
thereafter as possible. The Company and the Company’s designated broker are
under no obligation to sell the Award Shares for a particular price.



(d)
The Company reserves the right to mandate the immediate sale of the Award Shares
to which Participant is entitled on any Conversion Date if the Company
determines, in its sole discretion, that the immediate sale of Award Shares is
advisable or necessary for legal or administrative reasons.



Exchange Control Restrictions. Participant understands and agrees that, if he or
she is subject to exchange control laws in China, Participant will be required
to immediately repatriate to China the proceeds from the sale of any Award
Shares acquired under the Plan. Participant further understands that such
repatriation of the proceeds may need to be effected through a special exchange
control account established by the Company or a Subsidiary, and Participant
hereby consents and agrees that the proceeds from the sale of Award Shares
acquired under the Plan may be transferred to such account by the Company (or
its designated broker) on Participant’s behalf prior to being delivered to
Participant. Participant also agrees to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the Company’s
designated broker) to effectuate such transfers.


The proceeds may be paid to Participant in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to Participant in U.S. dollars,
Participant understands that he or she will be required to set up a U.S. dollar
bank account in China so that the proceeds may be deposited into this account.
If the proceeds are paid to Participant in local currency, (i) Participant
acknowledges that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions, and (ii)
Participant agrees to bear any currency fluctuation risk between the time the
Award Shares are sold and the time the proceeds are converted to local currency
and distributed to Participant. Participant agrees to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.







--------------------------------------------------------------------------------





Notifications


Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to the State Administration of Foreign Exchange
(“SAFE”) details of their foreign financial assets and liabilities, as well as
details of any economic transactions conducted with non-PRC residents, either
directly or through financial institutions. Under these rules, Participant may
be subject to reporting obligations for the Restricted Stock Units and/or the
Award Shares acquired under the Plan and any Plan-related transactions.
Participant should consult his or her personal legal advisor regarding the
details of this reporting obligation .


FINLAND


There are no country-specific provisions.


FRANCE


Terms and Conditions


Type of Award. The Restricted Stock Units are not granted as “French-qualified”
awards and are not intended to qualify for the specific tax and social security
treatment applicable to shares granted for no consideration under Sections L.
225-197 to L. 225-197-6 of the French Commercial Code, as amended.


Consent to Receive Information in English. By accepting the Award, Participant
confirms having read and understood the documents related to the Award (the Plan
and the Award Agreement) which were provided in the English language.
Participant accepts the terms of these documents accordingly.


Consentement Relatif à l'Utilisation de la Langue Anglaise. En acceptant
l’Attribution, le Participant confirme avoir lu et compris les documents
relatifs à cette Attribution (le Plan et le Contrat d'Attribution) qui ont été
remis en langue anglaise. Le Participant accepte les termes de ces documents en
conséquence.


Notifications


Foreign Asset/Account Reporting Information. Participant is required to report
all foreign accounts (whether open, current or closed) to the French tax
authorities when filing his or her annual tax return.


GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank (Bundesbank). The form of the
report (“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de).


HONG KONG


Terms and Conditions


Conversion of Restricted Stock Units; Issuance of Award Shares. This provision
supplements Section 5 of the Award Agreement:


Notwithstanding any discretion in the Plan, Restricted Stock Units granted to
Participants in Hong Kong shall be paid in Shares and not in cash or a
combination of cash and Shares.







--------------------------------------------------------------------------------





Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


Notifications


Securities Law Warning. The offer of Restricted Stock Units and the Award Shares
under the Plan does not constitute a public offering of securities, and is only
available only for employees of the Company or one of its Subsidiaries
participating in the Plan.


The Award Agreement and the Plan, and other incidental communication materials
related to the Restricted Stock Units, have not been prepared in accordance with
and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable companies and securities legislation in Hong
Kong, and the documents have not been reviewed by any regulatory authority in
Hong Kong. The Restricted Stock Units, the Award Agreement and the Plan, and any
incidental communication materials, are intended solely for the personal use of
Participant and may not be distributed to any other person. Participant is
advised to exercise caution in relation to this offer of Restricted Stock Units
under the Plan. If Participant is in any doubt about any of the contents of the
Award Agreement or the Plan, or any incidental communication materials,
Participant should obtain independent professional advice.


INDIA


Notifications


Exchange Control Information. Participant must repatriate any funds received
pursuant to the Plan (e.g., proceeds from the sale of Award Shares) to India
within 90 days of receipt. Participant should obtain a foreign inward remittance
certificate (“FIRC”) from the bank where Participant deposits the foreign
currency and maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Employer requests proof of repatriation.
Participant is also responsible for complying with any other exchange control
laws in India that may apply to the Restricted Stock Units or the Award Shares
acquired under the Plan.


Foreign Asset/Account Reporting Information. Participant is required to declare
any foreign bank accounts and any foreign financial assets (including Award
Shares acquired under the Plan, proceeds from the sale of Award Shares and,
possibly, the Restricted Stock Units) in Participant’s annual tax return.
Participant should consult with his or her personal tax advisor regarding the
details of this reporting obligation.


IRELAND


Notifications


Director Notification Requirement. Directors, shadow directors1 and secretaries
of an Irish Subsidiary whose interests in the Company represent more than 1% of
the Company’s voting share capital must notify the Irish Subsidiary in writing
within five business days of (i) receiving or disposing of an interest in the
Company (e.g., Restricted Stock Units, Award Shares, etc.), (ii) becoming aware
of the event giving rise to the notification requirement, or (iii) becoming a
director or secretary if such an interest exists at the time.  This notification
requirement also applies with respect to the interests of a spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary).
_______________
1A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual. 







--------------------------------------------------------------------------------





ITALY


Terms and Conditions


Data Privacy. This provision replaces Section 14 of the Award Agreement:


Participant understands that the Employer, the Company and any Subsidiary may
hold certain personal information about Participant, including, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of the Restricted Stock Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Personal Data”) and will process such data
for the exclusive purpose of implementing, managing and administering the Plan.


Participant also understands that providing the Company with Personal Data is
mandatory for compliance with local law and necessary for the performance of the
Plan and that Participant’s refusal to provide such Personal Data would make it
impossible for the Company to perform its contractual obligations and may affect
Participant’s ability to participate in the Plan. The Controllers of personal
data processing are Electronic Arts Inc., with registered offices at 209 Redwood
Shores Parkway, Redwood City, CA 94065, United States of America, and Electronic
Arts Italia SARL, with registered offices at Via Agnello 6/1 Milan 20121, Italy,
which is also the Company’s representative in Italy for privacy purposes
pursuant to Legislative Decree no 196/2003.


Participant understands that Personal Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Personal Data and by the Personal Data Processor (the
“Processor”), if any. An updated list of Processors and other transferees of
Personal Data is available upon request from the Employer. Furthermore, Personal
Data may be transferred to E*Trade Financial Services, Inc. and its affiliated
companies (“E*Trade”) and any banks, other financial institutions or brokers
involved in the management and administration of the Plan, as well as to the
independent registered public accounting firm engaged by the Company.
Participant understands that the Company and/or its Subsidiaries will transfer
Personal Data amongst themselves as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan, and
that the Company and/or its Subsidiaries may each further transfer Personal Data
to third parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer to E*Trade or another
third party with whom Participant may elect to deposit any Shares acquired under
the Plan. Such recipients may receive, possess, use, retain and transfer the
Personal Data in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan. Participant
understands that these recipients may be located in or outside the European
Economic Area in such countries as in the United States that may not provide the
same level of protection as intended under Italian data privacy laws. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Participant’s Personal Data as soon as it has accomplished all the necessary
legal obligations connected with the management and administration of the Plan.


Participant understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
are collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including communication, the transfer of Participant’s
Personal Data abroad, including outside of the European Economic Area, as herein
specified and pursuant to applicable laws and regulations, does not require
Participant’s consent thereto as the processing is necessary





--------------------------------------------------------------------------------





to performance of contractual obligations related to implementation,
administration and management of the Plan. Participant understands that,
pursuant to Section 7 of the Legislative Decree no. 196/2003, Participant has
the right to, including but not limited to, access, delete, update, ask for
rectification of Participant’s Personal Data and estop, for legitimate reason,
the Personal Data processing.


Furthermore, Participant is aware that Participant’s Personal Data will not be
used for direct marketing purposes. In addition, the Personal Data provided can
be reviewed and questions or complaints can be addressed by contacting
Participant’s human resources department.


Plan Document Acknowledgement. By accepting the Award, Participant acknowledges
that (a) Participant has received Plan and the Award Agreement; (b) Participant
has reviewed those documents in their entirety and fully understands the
contents thereof; and (c) Participant accepts all provisions of the Plan and the
Award Agreement. Participant further acknowledges that Participant has read and
specifically and expressly approves, without limitation, the following sections
of the Award: “Fractional Restricted Stock Units”; “Restrictions on Transfer”;
“Termination of Employment”; “Suspension of Award and Repayment of Proceeds for
Contributing Misconduct”; “Nature of Plan and Award”; “No Advice Regarding
Grant”; “Responsibility for Taxes”; “Data Privacy” as replaced by the above
provision; “Authority of the Board and the Committee”; “Governing Law and Choice
of Venue”; “Appendix B”; and “Imposition of Other Requirements.”


Notifications


Foreign Asset/Account Reporting Information. If, at any time during the fiscal
year, Participant holds foreign financial assets (including cash and Award
Shares) which may generate income taxable in Italy, Participant is required to
report these assets on his or her annual tax return (UNICO Form, RW Schedule)
for the year during which the assets are held, or on a special form if no tax
return is due. These reporting obligations will also apply to Participant if
Participant is the beneficial owner of foreign financial assets under Italian
money laundering provisions.


JAPAN


Notifications


Foreign Asset/Account Reporting Information. If Participant holds assets (e.g.,
Award Shares acquired under the Plan, proceeds from the sale of Award Shares
and, possibly, Restricted Stock Units) outside of Japan with a value exceeding
¥50 million as of December 31 of any calendar year, Participant is required to
report such to the Japanese tax authorities by March 15th of the following year.
Participant should consult with his or her personal tax advisor regarding the
details of this reporting obligation.


KOREA


Notifications


Exchange Control Information. If Participant realizes US$500,000 or more from
the sale of Award Shares in a single transaction, Participant will be required
to repatriate the sale proceeds to Korea within three (3) years of the sale.


Foreign Asset/Account Reporting Information. Participant must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
to the Korean tax authority and file a report with respect to such accounts if
the value of such accounts exceeds KRW 1 billion (or an equivalent amount in
foreign currency). Participant should consult with his or her personal tax
advisor regarding the details of this reporting obligation.







--------------------------------------------------------------------------------





MEXICO


Terms and Conditions


Acknowledgement of the Award. By accepting the Award, Participant acknowledges
that he or she has received a copy of the Plan and the Award Agreement, which
Participant has reviewed. Participant acknowledges further that he or she
accepts all the provisions of the Plan and the Award Agreement. Participant also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in Section 10: “Nature of Plan and Award” in the
Award Agreement, which clearly provides as follows:


(1)
Participant’s participation in the Plan does not constitute an acquired right;



(2)
The Plan and Participant’s participation in it are offered by the Company on a
wholly discretionary basis;



(3)
Participant’s participation in the Plan is voluntary; and



(4)
The Company and its Subsidiaries are not responsible for any decrease in the
value of any Shares acquired at vesting of the Restricted Stock Units.



Labor Law Policy and Acknowledgment. In accepting the Award, Participant
expressly recognizes that Electronic Arts Inc., with registered offices at 209
Redwood Shores Parkway, Redwood City, California 94065, U.S.A., is solely
responsible for the administration of the Plan and that Participant’s
participation in the Plan and acquisition of Shares do not constitute an
employment relationship between Participant and the Company since Participant is
participating in the Plan on a wholly commercial basis and his or her sole
employer is EA México S. de R.L. de C.V. (“EA Mexico”), located at Torre
Esmeralda III, Blvd. Manuel Avila Camacho #32 7th Floor, Colonia Lomas de
Chapultepec, Delegación Miguel Hidalgo, México DF 11000. Based on the foregoing,
Participant expressly recognizes that the Plan and the benefits that he or she
may derive from participating in the Plan do not establish any rights between
Participant and the employer, EA Mexico, and do not form part of the employment
conditions and/or benefits provided by EA Mexico, and any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of Participant’s employment.


Participant further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of the Company; therefore,
the Company reserves the absolute right to amend and/or discontinue
Participant’s participation at any time without any liability to Participant.


Finally, Participant hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to the Company, its Subsidiaries and its branches, representation
offices, shareholders, directors, officers, employees, agents, or legal
representatives with respect to any claim that may arise.


Spanish Translation


Reconocimiento del Acuerdo. Aceptando este Acuerdo, el Participante reconoce que
ha recibido una copia del Plan y el Acuerdo, incluyendo este Apéndice que el
Participante ha revisado. El Participante reconoce, además, que acepta todas las
disposiciones del Plan y del Acuerdo, incluyendo este Apéndice. El Participante
también reconoce que ha leído y que concretamente aprueba de forma expresa los
términos y condiciones establecidos en la Sección 10: “Reconocimiento de la
Naturaleza del Plan y del Acuerdo” del Acuerdo, que claramente dispone lo
siguiente:







--------------------------------------------------------------------------------





(1)
La participación del Participante en el Plan no constituye un derecho adquirido;



(2)
El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía a discreción total de la Compañía;



(3)
Que la participación del Participante en el Plan es voluntaria; y



(4)
La Compañía y sus Subsidiarias no son responsables de ninguna disminución en el
valor de las Acciones adquiridas al momento de tener derecho conforme a las
Unidades de Acciones Restringidas



Política Laboral y Reconocimiento. Aceptando este Acuerdo, el Participante
expresamente reconoce que Electronic Arts Inc., con sus oficinas registradas en
209 Redwood Shores Parkway, Redwood City, California 94065, U.S.A., es la única
responsable por la administración del Plan y que la participación del
Participante en el Plan y en su caso la adquisición de Acciones no constituyen
una relación de trabajo entre el Participante y la Compañía, ya que el
Participante participa en el Plan en un marco totalmente comercial y su único
patrón es EA México S. de R.L. de C.V. (“EA Mexico”), con domicilio en Torre
Esmeralda III, Blvd. Manuel Avila Camacho #32 Piso 7, Colonia Lomas de
Chapultepec, Delegación Miguel Hidalgo, México DF 11000. Derivado de lo
anterior, el Participante expresamente reconoce que el Plan y los beneficios que
pudieran derivar de la participación en el Plan no establecen derecho alguno
entre el Participante y el patrón, EA Mexico y no forma parte de las condiciones
de trabajo y/o las prestaciones otorgadas por EA Mexico y que cualquier
modificación al Plan o su terminación no constituye un cambio o detrimento de
los términos y condiciones de la relación de trabajo del Participante.


Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de la Compañía; por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
frente el Participante.


Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación con las disposiciones del Plan o de los beneficios
derivados del Plan y por lo tanto, el Participante otorga el más amplio
finiquito que en derecho proceda a la Compañía, Subsidiarias y sus afiliadas,
sucursales, oficinas de representación, accionistas, directores, autoridades,
empleados, agentes, o representantes legales en relación con respecto de
cualquier demanda que pudiera surgir.


NETHERLANDS


There are no country-specific provisions.


NORWAY


There are no country-specific provisions.


POLAND


Notifications


Exchange Control Information. If Participant holds foreign securities (including
Award Shares) and/or maintains accounts abroad, Participant must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such transactions
or balances exceeds PLN 7,000,000. If required, the reports are due on a
quarterly basis on special forms available on the website of the National Bank
of Poland. In addition, if Participant transfers funds in excess of €15,000 into
Poland in connection with the sale of Award Shares under the Plan, the funds
must be





--------------------------------------------------------------------------------





transferred via a bank account held at a bank in Poland. Participant is required
to retain the documents connected with a foreign exchange transaction for a
period of five (5) years, as measured from the end of the year in which such
transaction occurred.


ROMANIA


Notifications


Exchange Control Information. If Participant remits foreign currency into or out
of Romania (e.g., the proceeds from the sale of the Award Shares), Participant
may have to provide the Romanian bank assisting with the transaction with
appropriate documentation explaining the source of the income. Participant
should consult his or her personal legal advisor to determine whether
Participant will be required to submit such documentation to the Romanian bank.


RUSSIA


Notifications


Securities Law Information. The Plan, the Award Agreement and all other
materials Participant may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. The Award Shares
to be issued at vesting of the Restricted Stock Units have not and will not be
registered in Russia. Therefore, the Award Shares and any other securities
described in any Plan-related documents may not be used for public offering or
public circulation in Russia. In no event will Award Shares issued to
Participant pursuant to the Restricted Stock Units be delivered to Participant
in Russia; Award Shares issued to Participant pursuant to the Restricted Stock
Units shall be delivered to Participant through E*Trade Financial Services, Inc.
and its affiliated companies (or another Company-designated broker) in the
United States and kept on Participant’s behalf in the United States. Participant
is not permitted to sell Award Shares directly to other Russian legal entities
or residents.


Exchange Control Information. Under current exchange control regulations,
Participant must repatriate the proceeds from the sale of Award Shares to Russia
as soon as Participant intends to use those cash amounts for any purpose,
including reinvestment. The sale proceeds must be initially credited to
Participant through a foreign currency account opened in Participant’s name at
an authorized bank in Russia. After the sale proceeds are initially received in
Russia, they may be further remitted to foreign banks in accordance with Russian
exchange control laws.
 
Participant should contact his or her personal legal advisor regarding exchange
control requirements as significant penalties may apply in the case of
non-compliance with such requirements.


Foreign Asset/Account Reporting Information. Participant is required to report
the opening, closing or change of details of any foreign bank account to Russian
tax authorities within one month of opening, closing or change of details of
such account. Participant also is required to report (i) the beginning and
ending balances in such a foreign bank account each year and (ii) transactions
related to such a foreign account during the year to the Russian tax
authorities, on or before June 1 of the following year. For example, the
relevant form for 2016 is due on or before June 1, 2017. The tax authorities can
require Participant to provide appropriate supporting documents related to
transactions in a foreign bank account.


Participant should consult with Participant’s personal legal advisor to
determine the applicability of these reporting requirements to any brokerage
account opened in connection with Participant’s participation in the Plan.


In addition, certain individuals who hold public office in Russia, as well as
their spouses and dependent children, are prohibited from opening or maintaining
foreign brokerage or bank accounts and holding any





--------------------------------------------------------------------------------





securities, whether acquired directly or indirectly, in a foreign company
(including Award Shares under the Plan).


Labor Law Information. If Participant continues to hold Award Shares acquired at
vesting of the Restricted Stock Units after an involuntary termination of
employment, Participant may not be able to receive unemployment benefits in
Russia.


SINGAPORE


Notifications


Securities Law Information. The Award is granted pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. Participant should note
that the Award is subject to section 257 of the SFA and Participant will not be
able to make (i) any subsequent sale of the Award Shares in Singapore or (ii)
any offer of such subsequent sale of the Award Shares in Singapore, unless such
sale or offer is made (i) more than 6 months after the Award Date, or (ii)
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the SFA. Shares of the Company’s common stock are currently
traded on the Nasdaq Global Select Market, which is located outside of
Singapore, under the ticker symbol “EA” and Award Shares acquired under the Plan
may be sold through this exchange.


Director Notification Requirement. Directors, associate directors and shadow
directors2 of a Singaporean Subsidiary are subject to certain notification
requirements under the Singapore Companies Act and must notify the Singaporean
Subsidiary in writing of an interest (e.g., Restricted Stock Units, Award
Shares, etc.) in the Company or any related companies within two business days
of (i) its acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when the Award Shares are sold), or (iii) becoming a director
(if such an interest exists at the time).
_______________
2A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual.
 
SPAIN


Terms and Conditions


Nature of Plan and Award. This provision supplements Section 10 of the Award
Agreement:


In accepting the Award, Participant consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan. Participant
understands that the Company has unilaterally, gratuitously and discretionally
decided to grant Restricted Stock Units under the Plan to individuals who may be
employees of the Company or a Subsidiary throughout the world. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind the Company or any of its
Subsidiaries. Consequently, Participant understands that the Restricted Stock
Units are granted on the assumption and condition that the Restricted Stock
Units and the Award Shares issued upon settlement of the Restricted Stock Units
shall not become a part of any employment contract (either with the Company or
any Subsidiary) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.
 
Additionally, Participant understands that the vesting of the Restricted Stock
Units is expressly conditioned on Participant’s continued and active rendering
of service to the Company or a Subsidiary such that if Participant’s employment
or service is Terminated for any reason (including for the reasons listed below
but with the exception of the circumstances specified in Section 8(b) of the
Award Agreement), the Award will cease vesting immediately effective as of the
Termination Date.  This will be the case, for example, even if





--------------------------------------------------------------------------------





(a) Participant is considered to be unfairly dismissed without good cause;
(b) Participant is dismissed for disciplinary or objective reasons or due to a
collective dismissal; (c) Participant’s employment is Terminated due to a change
of work location, duties or any other employment or contractual condition;
(d) Participant’s employment is Terminated due to unilateral breach of contract
of the Company or any of its Subsidiaries; or (e) Participant’s employment is
Terminated for any other reason (with the exception of the circumstances
specified in Section 8(b) of the Award Agreement).  Consequently, upon
termination of employment for any of the above reasons, Participant will
automatically lose any rights to the Award to the extent that the Restricted
Stock Units have not yet become vested as of the Termination Date, as described
in the Award Agreement.  Participant acknowledges that he or she has read and
specifically accepts the conditions referred to in Sections 8 and 10(k) of the
Award Agreement.


Finally, Participant understands that this Award would not be made to
Participant but for the assumptions and conditions referred to herein; thus,
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then the grant of these Restricted Stock Units shall be null and void.


Notifications


Securities Law Information. No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the Award. The Plan, the Award Agreement and any other
documents evidencing the Award have not been, nor will they be, registered with
the Comisión Nacional del Mercado de Valores (the Spanish securities regulator),
and none of these documents constitutes a public offering prospectus.


Exchange Control Information. Participant must declare the acquisition,
ownership and disposition of Award Shares to the Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness for
statistical purposes. Generally, the declaration must be filed in January for
Award Shares acquired or disposed of during the prior year and/or for Award
Shares owned as of December 31 of the prior year; however, if the value of the
Award Shares acquired under the Plan or the amount of the sale proceeds exceeds
€1,502,530, the declaration must be filed within one month of the acquisition or
disposition, as applicable.


In addition, Participant may be required to declare electronically to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including any Award Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Award Shares
made to Participant by the Company) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year. This reporting requirement will apply if the
balances in such accounts together with the value of such instruments as of
December 31, or the volume of transactions with non-Spanish residents during the
prior or current year, exceed €1,000,000. Once the €1,000,000 threshold has been
surpassed in either respect, Participant will generally be required to report
all foreign accounts, foreign instruments and transactions with non-Spanish
residents, even if the relevant threshold has not been crossed for an individual
item. Generally, Participant will only be required to report on an annual basis
(by January 20 of each year); however, if the balances in Participant’s foreign
accounts together with value of Participant’s foreign instruments or the volume
of transactions with non-Spanish residents exceed €100,000,000, more frequent
reporting will be required. Additional information regarding this requirement is
available on the Bank of Spain website at
http://app.bde.es/clf_www/leyes.jsp?id=110740.


Foreign Asset/Account Reporting Information. Participant is required to report
assets or rights deposited or held outside of Spain (including Award Shares
acquired under the Plan or cash proceeds from the sale of Award Shares) as of
December 31 of each year, if the aggregate value of assets or rights exceeds
€50,000 per type of asset or right.3 Unvested awards (e.g., Restricted Stock
Units) are not considered assets or rights for purposes of this reporting
requirement. If applicable, Participant must file the report on Form 720 by
March 31 following the end of the relevant year. After the rights and/or assets
are initially reported, the





--------------------------------------------------------------------------------





reporting obligation will only apply if the value of previously-reported rights
or assets increases by more than €20,000. Participant should consult with his or
her personal tax advisor regarding the details of this reporting obligation.
_______________
3The following are the different types of rights and assets subject to the
requirement:
(i) Current accounts, saving accounts, credit accounts, saving deposits and any
other type of accounts or deposits in which Participant is the titleholder, or
in which Participant is a representative, authorized person or beneficiary, or
in which Participant has disposal powers (including accounts holding Award
Shares acquired under the Plan or cash proceeds from the sale of such Award
Shares);
(ii) Securities, shares, rights and participations in any kind of entities or in
investment funds, insurance and life or temporary annuities, deposited, managed
or obtained abroad (including Award Shares acquired under the Plan); and
(iii) Real estate or rights on real estate located outside of Spain.


SWEDEN


There are no country-specific provisions.


SWITZERLAND


Notifications


Securities Law Information. The offer of the Restricted Stock Units is
considered a private offering in Switzerland and is therefore not subject to
securities registration in Switzerland. Neither this document nor any other
materials relating to the Restricted Stock Units constitutes a prospectus as
such term is understood pursuant to article 652a of the Swiss Code of
Obligations and neither this document nor any other materials relating to the
Restricted Stock Units may be publicly distributed nor otherwise made publicly
available in Switzerland. Neither this document nor any other offering or
marketing material relating to the Restricted Stock Units has been or will be
filed with, approved, or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).


UNITED KINGDOM


Terms and Conditions


Conversion of Restricted Stock Units; Issuance of Award Shares. This provision
supplements Section 5 of the Award Agreement:


Notwithstanding any discretion in the Plan, Restricted Stock Units granted to
Participants in the United Kingdom shall be paid in Shares and not in cash or a
combination of cash and Shares.


Responsibility for Taxes. The following provisions supplement Section 12 of the
Award Agreement:


If payment or withholding of the income tax due in connection with the
Restricted Stock Units is not made within ninety (90) days of the end of the tax
year in which the relevant income tax becomes due or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by Participant to the Employer, effective on the Due Date. Participant
agrees that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs (“HMRC”) and will be immediately due and repayable
by Participant, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to in Section 12 of the Award Agreement.


Notwithstanding the foregoing, if Participant is an executive officer or
director of the Company (within the meaning of Section 13(k) of the Exchange
Act), Participant shall not be eligible for a loan to cover the income tax due
as described above. Instead, the amount of any uncollected income tax may
constitute a benefit to Participant on which additional income tax and National
Insurance contributions may be payable. Participant acknowledges that
Participant will be responsible for reporting and paying any income tax due on
this





--------------------------------------------------------------------------------





additional benefit directly to HMRC under the self-assessment regime and for
paying the Company or the Employer (as applicable) for the value of any employee
National Insurance contributions due on this additional benefit. Participant
further acknowledges that the Company or the Employer may recover such amounts
from Participant by any of the means referred to in Section 12 of the Award
Agreement.


Joint Election. As a condition of Participant’s participation in the Plan,
Participant agrees to accept any liability for secondary Class 1 National
Insurance contributions which may be payable by the Company and/or the Employer
in connection with the Restricted Stock Units and any event giving rise to
Tax-Related Items (the “Employer’s Liability”). Without limitation to the
foregoing, Participant agrees to execute the following joint election with the
Company (the “Joint Election”), the form of such Joint Election being formally
approved by HMRC, and to execute any other consents or elections required to
accomplish the transfer of the Employer’s Liability to Participant. Participant
further agrees to execute such other joint elections as may be required between
Participant and any successor to the Company and/or the Employer. Participant
further agrees that the Company and/or the Employer may collect the Employer’s
Liability from him or her by any of the means set forth in Section 12 of the
Award Agreement.


If Participant does not enter into the Joint Election prior to the vesting of
the Restricted Stock Units or any other event giving rise to Tax-Related Items,
he or she will not be entitled to vest in the Restricted Stock Units or receive
any benefit in connection with the Restricted Stock Units unless and until he or
she enters into the Joint Election and no Award Shares or other benefit pursuant
to the Restricted Stock Units will be issued to Participant under the Plan,
without any liability to the Company and/or the Employer; provided, however,
that this provision shall not apply if Participant is a U.S. taxpayer and the
application of this provision would cause the Restricted Stock Units to fail to
qualify under an exemption from, or comply with, Section 409A of the Code.


UNITED STATES


Terms and Conditions


Restriction on Transfer. The following provision supplements Section 7 of the
Award Agreement:


Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise Participant’s rights and receive any
property distributable with respect to the Restricted Stock Units upon
Participant’s death.







--------------------------------------------------------------------------------





ATTACHMENT TO APPENDIX FOR THE UNITED KINGDOM


 
IMPORTANT NOTE ON THE JOINT ELECTION TO TRANSFER
EMPLOYER NATIONAL INSURANCE CONTRIBUTIONS
 



As a condition of participation in the Electronic Arts Inc. 2000 Equity
Incentive Plan, as amended (the “Plan”) and the restricted stock units (the
“RSUs”) that have been granted to you (the “Participant”) by Electronic Arts
Inc. (the “Company”), Participant is required to enter into a joint election to
transfer to Participant any liability for employer National Insurance
contributions (the “Employer’s Liability”) that may arise in connection with the
RSUs or in connection with any restricted stock units that may be granted by the
Company to Participant under the Plan (the “Joint Election”).
If Participant does not agree to enter into the Joint Election, the RSUs will be
worthless as Participant will not be able to vest in the RSUs or receive any
benefit in connection with the RSUs.
By entering into the Joint Election:
•
Participant agrees that any Employer’s Liability that may arise in connection
with or pursuant to the vesting of the RSUs (or any restricted stock units
granted to Participant under the Plan) or the acquisition of shares of the
Company’s common stock or other taxable events in connection with the RSUs (or
any other restricted stock units granted under the Plan) will be transferred to
Participant;



•
Participant authorises the Company and/or Participant’s employer to recover an
amount sufficient to cover the Employer’s Liability by any method set forth in
the Restricted Stock Unit Award Agreement and/or the Joint Election; and



•
Participant acknowledges that even if he or she has accepted the Joint Election
via the Company's online procedure, the Company or Participant’s employer may
still require Participant to sign a paper copy of the Joint Election (or a
substantially similar form) if the Company determines such is necessary to give
effect to the Joint Election.



By accepting the RSUs through the Company’s online acceptance procedure (or by
signing the Restricted Stock Unit Award Agreement), Participant is agreeing to
be bound by the terms of the Joint Election.
Please read the terms of the Joint Election carefully before
accepting the Restricted Stock Unit Award Agreement
and the Joint Election.
Please print and keep a copy of the Joint Election
for your records.









--------------------------------------------------------------------------------





ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN


(UK Employees)
Election To Transfer the Employer’s National Insurance Liability to the Employee
1.    Parties


This Election is between:
(A)
You, the individual who has gained access to this Election (the “Employee”), who
is employed by one of the U.K. companies listed in the Schedule below (the
“Employer”) and who is eligible to receive Restricted Stock Units (“RSUs”)
granted by Electronic Arts Inc. pursuant to the terms and conditions of the 2000
Equity Incentive Plan, as amended (the "Plan"), and

(B)
Electronic Arts Inc. of 209 Redwood Shores Parkway, Redwood City, CA 94065,
United States of America (the “Company”), which may grant RSUs under the Plan
and is entering into this Form of Election on behalf of the Employer.

2.    Purpose of Election
2.1
This Election relates to RSUs granted by the Company under the Plan on or after
May 1, 2014.

2.2
In this Election the following words and phrases have the following meanings:

“Taxable Event” means, in relation to the RSUs:
(i)
the acquisition of securities pursuant to the RSUs (within section 477(3)(a) of
ITEPA); and/or

(ii)
the assignment or release of the RSUs in return for consideration (within
section 477(3)(b) of ITEPA); and/or

(iii)
the receipt of a benefit in connection with the RSUs, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA); and/or

(iv)
post-acquisition charges relating to the RSUs and/or shares acquired pursuant to
the RSUs (within section 427 of ITEPA); and/or

(v)
post-acquisition charges relating to the RSUs and/or shares acquired pursuant to
the RSUs (within section 439 of ITEPA).



“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.
“SSCBA” means the Social Security Contributions and Benefits Act 1992.
2.3
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Taxable Event in respect of the RSUs pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.








--------------------------------------------------------------------------------





2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.

2.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).

3.    Election
The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by clicking the
“ACCEPT” box on the Company’s online stock acceptance site or by signing the
Award Agreement to accept the grant of the RSUs he or she will become personally
liable for the Employer’s Liability covered by this Election. This Election is
made in accordance with paragraph 3B(1) of Schedule 1 to SSCBA.
4.    Payment of the Employer’s Liability


4.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Taxable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the RSUs; and/or

(iv)
by any other means specified in the Restricted Stock Unit Award Agreement.

4.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities in respect of the RSUs to the Employee until full
payment of the Employer’s Liability is received.

4.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue and Customs on behalf of the Employee within 14 days
after the end of the UK tax month during which the Taxable Event occurs (or
within 17 days after the end of the UK tax month during which the Taxable Event
occurs, if payments are made electronically).

5.    Duration of Election


5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



5.2
Any reference in this Election to the Company and/or the Employer shall include
that entity's successors in title and assigns as permitted in accordance with
the terms of the relevant Plan and relevant Award Agreement. This Election will
continue in effect in respect of any awards which replace the RSUs in
circumstances where section 483 of ITEPA applies.

This Election will continue in effect until the earliest of the following:





--------------------------------------------------------------------------------





(i)
the Employee and the Company agree in writing that it should cease to have
effect;

(ii)
the date the Company serves written notice on the Employee terminating its
effect;



(iii)
the date HM Revenue and Customs withdraws approval of this Election; or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
RSUs to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.

Acceptance by the Employee
The Employee acknowledges that by clicking the “ACCEPT” box on the Company’s
online stock acceptance site or by signing the Award Agreement to accept the
grant of the RSUs, the Employee agrees to be bound by the terms of this
Election.
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.
Signed for and on behalf of the Company    


[Insert title of Signatory]









--------------------------------------------------------------------------------





SCHEDULE OF EMPLOYER COMPANIES


The Employers to which this Form of Election relates are:    


Electronic Arts Limited                
Onslow House, Onslow Street, Guildford, Surrey, GU1 4TN
Registered Number: 2057591
Corporation Tax District: Corporation Tax Office South London, Southern House,
Wellesley Grove, Croydon, CR9 1WW
Corporation Tax Reference: 201 66920 04659
PAYE Reference: 120/E48


Criterion Software Limited        
Registered Office: Onslow House, Onslow Street, Guildford, Surrey, GU1 4TN
Registered Number: 4330852
Corporation Tax District: Corporation Tax Office South London, Southern House,
Wellesley Grove, Croydon, CR9 1WW
Corporation Tax Reference: 201 35000 18106
PAYE Reference:     765/C1321













--------------------------------------------------------------------------------







 
ELECTRONIC ARTS INC.
RESTRICTED STOCK UNIT WITH DEFERRAL FEATURE
2000 EQUITY INCENTIVE PLAN
 
 
 
Participant:
Name
 
ID Number:
DIR XX
 
Address:
Address 1
 
Grant Number:
RUXXXXXX
 
 
Address 2
 
 
 
 
Electronic Arts Inc., a Delaware corporation, (the "Company") hereby grants to
the Participant named above a Restricted Stock Unit Award (the "Award") with a
deferral feature issued under the Company's 2000 Equity Incentive Plan, as
amended (the "Plan"), to receive the total number of units set forth below of
the Company's Common Stock (the "Award Units"). The Award is subject to all the
terms and conditions set forth herein, in the attached Appendix A, and in the
Plan, the provisions of which are incorporated herein by reference. The
principal features of the Award are as follows:
     
Number of Award Units:
 
Shares
 
 
Date of Restricted Stock Unit Award:
 
 
 





Vesting Schedule: Subject to the terms and conditions of the Plan and of
Appendix A, the Award shall vest on the on the earlier of (i) the [insert]
Annual Meeting of Stockholders or (ii) 12 months from Award Date, provided in
the case of either clause (i) or clause (ii) that the Participant is, and has
remained continuously since the Award Date, in the service of the Company as a
member of the Company’s Board of Directors.


PLEASE READ ALL OF APPENDIX A WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS
OF THE RESTRICTED STOCK UNIT AWARD.




ELECTRONIC ARTS INC.






/s/ Jacob J. Schatz
Jacob J. Schatz
Senior Vice President and General Counsel








ACCEPTANCE:


Participant hereby acknowledges that a copy of the Plan and a copy of the
Prospectus as amended are available upon request from the Company's Stock
Administration department. Participant represents that Participant has read and
understands the terms and conditions thereof, and accepts the Award subject to
all the terms and conditions of the Plan and the Award. Participant acknowledges
that there may be adverse tax consequences due to the Award and that Participant
should consult a tax advisor to determine his or her actual tax consequences.
Participant must accept this Award by executing and delivering a paper version
to the Company within thirty (30) days otherwise the Company may, at its
discretion, rescind the Award in its
entirety.


 
 
 
 
 
Name
 
 
Date
 






--------------------------------------------------------------------------------





APPENDIX A
ELECTRONIC ARTS INC.
RESTRICTED STOCK UNIT AWARD WITH DEFERRAL FEATURE
(NON-EMPLOYEE DIRECTORS)


1.    Award. Each Award Unit represents the right to receive one share of
Electronic Arts Inc. Common Stock, $0.01 par value per share (“Common Stock”),
subject to certain restrictions and on the terms and conditions contained in
this Restricted Stock Unit Award (“Award”) and the Electronic Arts’ 2000 Equity
Incentive Plan, as amended (the “Plan”). In the event of any conflict between
the terms of the Plan and this Award, the terms of the Plan shall govern. Any
terms not defined herein shall have the meaning set forth in the Plan.
2.    No Shareholder Rights. The Award does not entitle Participant to any
rights of a shareholder of Common Stock. The rights of Participant with respect
to the Award shall remain forfeitable at all times prior to the date on which
such rights become vested.
3.    Conversion of Award Units; Issuance of Common Stock.
(a)    No Shares of Common Stock shall be issued to Participant prior to the
date on which the Award Units vest. After any Award Units vest, the Company
shall promptly cause to be issued in book-entry form, registered in
Participant’s name or in the name of Participant’s legal representatives,
beneficiaries or heirs, as the case may be, Common Stock in payment of such
vested whole Award Units; provided, however, that in the event such Award Units
do not vest or are not otherwise distributable on a day during which the
Company’s Common Stock is quoted on the Nasdaq Global Select Market (or traded
on such other principal national securities market or exchange on which the
Company’s Common Stock may then be listed) (“Trading Day”), the Company shall
cause such Common Stock to be issued on the next Trading Day following the date
on which such Award Units vest; provided, further, that in no event shall the
Company cause such Shares to be issued later than two (2) months after the date
on which such Award Units vest. For purposes of this Award, the date on which
vested Award Units are converted into Common Stock shall be referred to as the
“Conversion Date.”
(b)    Notwithstanding the foregoing, Participant may elect to defer payment of
his or her Award Units. Any deferral election must be made no later than the
last day of the calendar year preceding the year in which the Award is granted;
provided, however, that a newly-eligible Participant may make a deferral
election, provided that the election is made not more than thirty days after the
Participant first becomes eligible for an Award under the Plan and applies only
to that portion of the Award earned after the date the election is made.
(c)    An election to defer payment of Awards will remain in effect until
Participant modifies or revokes the election. Participant may modify or revoke
the deferral election with respect to payment of future Awards, provided that
the modification or revocation of the election is made not later than last day
of the calendar year preceding the year in which the modification or revocation
will become effective.
(d)    Participant shall indicate on his or her initial deferral election the
date on which the Participant elects to receive payment of his or her deferred
Awards, provided that payment shall be made on (i) the fifth anniversary of the
date the Award Units vest, (ii) the tenth anniversary of the





--------------------------------------------------------------------------------





date the Award Units vest, or (iii) the date Participant Separates from Service.
Shares subject to deferred Awards are paid in a lump sum within two (2) months
of the elected payment date.
(e)    Notwithstanding Participant’s election to receive payment of his or her
Award Units on the fifth or tenth anniversary of the vesting date, all Shares
subject to vested Award Units shall be distributed within two (2) months
following Participant’s Separation from Service.
(f)    For purposes of this Appendix A, “Separation from Service” means
termination of service with the Company as described in Section 409A of the
Code.
(g)    Notwithstanding any other provision of the Plan or this Appendix A to the
contrary, no distribution shall be made that would constitute an impermissible
acceleration of payments as defined in Section 409A(a)(3) of the Code and
regulations promulgated thereunder.
4.    Restriction on Transfer. Neither the Award Units nor any rights under this
Award may be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Participant other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company. Notwithstanding the foregoing, Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise Participant’s rights and receive any property distributable with
respect to the Award Units upon Participant’s death.
5.    No Rights of Continued Service. Nothing in the Plan or the Award shall
confer on Participant any right to continue in the service of, or other
relationship with, the Company or limit in any way the right of the Company to
terminate Participant’s service or other relationship at any time, with or
without cause.
6.    No Acquired Rights. The Participant agrees and acknowledges that:
(a)    the Plan is discretionary and the Company can amend or cancel it at any
time;
(b)    participation in the Plan is voluntary and does not create any
contractual or other right to receive future rights to Award Units or Shares;
(c)    the right to Award Units or Shares under the Plan is not part of normal
or expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, bonuses,
pension or retirement benefits or similar payments, if applicable;
(d)    the future value of the Shares awarded under the Plan is unknown and
cannot be predicted with certainty; and
(e)    no claim or entitlement to compensation or damages arises from the
termination of the right to receive Shares or diminution in value of the Shares
awarded under the Plan and the Participant irrevocably releases the Company from
any such claim that may arise.
7.    Tax Withholding.
(a)    The Company will assess its requirements regarding tax, social insurance,
and other applicable taxes ("Tax Items") in connection with the Award. These
requirements may change from time to time as laws or interpretations change.
Regardless of the Company's actions in this regard, the Participant hereby
acknowledges and agrees that the ultimate liability for Tax Items is the
responsibility of the Participant. Participant acknowledges and agrees that the
Company:





--------------------------------------------------------------------------------





(i)    makes no representations or undertakings regarding the treatment of any
Tax Items in connection with any aspect of the Award, including the subsequent
sale of Shares acquired under the Plan; and
(ii)    does not commit to structure the terms of the Award or any aspect of the
Award to reduce or eliminate the Participant's liability for Tax Items.
8.    Tax Consequences. Set forth below is a brief summary as of the date the
form of Award was adopted of some of the federal tax consequences of the Award,
the vesting or deferral of the Award Units, and disposition of the Award Shares.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. PARTICIPANT IS STRONGLY ADVISED TO CONSULT A TAX ADVISER.
(a)    Vesting of Award Units. Upon the issuance of Award Shares to Participant
following the vesting of Award Units or the deferral of the Award Units,
Participant will recognize compensation income (taxable at ordinary income tax
rates) equal to the Fair Market Value of the Award Shares on the Conversion
Date.
(b)    Disposition of the Award Shares. For federal tax purposes, if the Award
Shares are held for twelve (12) months or less after the Conversion Date, any
gain realized on the disposition of the Award Shares will be treated as a
short-term capital gain. If the Award Shares are held for more than twelve (12)
months any such gain will be treated as long-term capital gain.
(c)    Section 409A of the Code imposes certain design and administrative rules
on Restricted Stock Units with a deferral feature granted after December 31,
2004. If these rules are violated, deferred amounts will be subject to tax at
ordinary income rates immediately upon such violation and will be subject to
penalties equal to (i) 20% of the amount deferred and (ii) interest at a
specified rate on the under-payment of tax that would have occurred had the
deferred compensation been included in gross income in the taxable year in which
it was first deferred.
9.    Compliance with Laws and Regulations.
(a)    The issuance and transfer of Common Stock shall be subject to compliance
by the Company and the Participant with all applicable requirements of federal
and state laws and with all applicable requirements of any stock exchange or
national market system on which the Company's Common Stock may be listed at the
time of such issuance or transfer.
(b)    The Award is intended to comply and shall be administered in a manner
that is intended to comply with Section 409A of the Code and shall be construed
and interpreted in accordance with such intent. Payment under the Award shall be
made in a manner that will comply with Section 409A of the Code, including
regulations or other guidance issued with respect thereto, except as otherwise
determined by the Committee. Any provision of the Award that would cause the
payment or settlement thereof to fail to satisfy Section 409A of the Code shall
be amended to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A of the Code.
10.    Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Award shall be submitted by Participant or the Company,
forthwith to either the Board or the Committee, which shall review such dispute
at its next regular meeting. The resolution of such a dispute by the Board or
Committee shall be final and binding on the Participant and/or the Company.





--------------------------------------------------------------------------------





11.    Governing Law. The Award as well as the terms and conditions set forth in
the Plan shall be governed by, and subject to, the law of the State of
California.
12.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction or this Award.
13.    Agreement Severable. In the event that any provision in this Award
agreement is held to be invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award agreement.
14.    Termination of the Award.
(a)    The Board, in its discretion, may terminate the deferral feature of the
Award at any time and for any reason and may distribute the Shares subject to
the deferred Award Units within the period beginning twelve months after the
date the deferral feature is terminated and ending twenty-four months after the
date the deferral feature is terminated, or pursuant to Section 3(d) or 3(e) if
earlier. If the deferral feature of this Award is terminated and the Shares
subject to the deferred Award Units are distributed, the Company shall terminate
all substantially similar non-qualified deferred equity compensation
arrangements with respect to all participants and shall not adopt a new, similar
non-qualified deferred equity compensation arrangement for at least five years
after the date the deferral feature is terminated, in accordance with Section
409A of the Code and the regulations promulgated thereunder.
(b)    The deferral feature of this Award shall automatically terminate upon a
dissolution of the Company that is taxed under Section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. section 503(b)(1)(A),
provided that the Shares subject to the deferred Award Units are distributed and
included in the gross income of the Participant by the latest of (i) the
calendar year in which the deferral feature is terminated or (ii) the first
calendar year in which payment of the deferred Award Units is administratively
practicable.
(c)    The Board, in its discretion, may terminate the deferral feature of the
Award thirty days prior to or twelve months following a Change in Control (as
defined in Attachment 1) and distribute the Shares subject to the deferred Award
Units within the twelve-month period following the termination of the deferral
feature. If the deferral feature of the Award is terminated and the Shares
subject to the deferred Award Units are distributed, the Company shall terminate
all substantially similar non-qualified deferred equity compensation
arrangements sponsored by the Company and all of the benefits of the terminated
arrangements shall be distributed within twelve months following the termination
of the arrangements.
15.    Entire Agreement. The Award, including this Appendix A, and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.





--------------------------------------------------------------------------------





ATTACHMENT 1


A “Change in Control” means any one of the following events:


(i)    Any one person, or more than one person acting as group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company; provided, however, that if any
one person or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to a cause a Change in Control of the Company;


(ii)    Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent or more of the total voting power of the stock of the
Company;


(iii)    A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election,
provided that for purposes of this paragraph no other corporation is a majority
shareholder of the Company;


(iv)    Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.


Notwithstanding the foregoing, the definition of Change in Control is intended
to comply with Section 409A of the Code, Notice 2005-1, and the regulations
promulgated thereunder, and the definition of Change in Control shall be
construed in a manner to so comply.















